Exhibit 10.1
Execution Copy
A$4,500,000,000
SYNDICATED FACILITY
SUBSCRIPTION AGREEMENT
dated as of
August 3, 2011
for Loan Notes of
AMERICAN EXPRESS CREDIT CORPORATION
CITISECURITIES LIMITED,
as Facility Agent
CITIBANK N.A., SYDNEY BRANCH,
COMMONWEALTH BANK OF AUSTRALIA,
NATIONAL AUSTRALIA BANK LIMITED,
and
WESTPAC BANKING CORPORATION,
as Mandated Lead Arrangers
and Bookrunners

 



--------------------------------------------------------------------------------



 



Table of Contents

         

    Page  
ARTICLE I Definitions
    1  
SECTION 1.1. Definitions
    1  
SECTION 1.2. Accounting Terms and Determinations
    10  
SECTION 1.3. Classification of Loans and Borrowings
    10  
 
       
ARTICLE II THE LOANS
    11  
SECTION 2.1. Commitments
    11  
SECTION 2.2. Notice of Borrowing
    13  
SECTION 2.3. [Intentionally Omitted]
    13  
SECTION 2.4. Notice to Banks; Funding of Loans
    13  
SECTION 2.5. Registry
    14  
SECTION 2.6. Maturity of Loans
    14  
SECTION 2.7. Interest Rates
    14  
SECTION 2.8. Fees
    15  
SECTION 2.9. Optional Termination or Reduction of Commitments
    16  
SECTION 2.10. Method of Electing Interest Periods
    16  
SECTION 2.11. Mandatory Termination and Reduction of Commitments
    17  
SECTION 2.12. Optional Prepayments
    17  
SECTION 2.13. General Provisions as to Payments
    18  
SECTION 2.14. Funding Losses
    18  
SECTION 2.15. Computation of Interest and Fees
    19  
SECTION 2.16. Regulation D Compensation
    19  
SECTION 2.17. Currency Translations
    19  
SECTION 2.18. Judgment Currency
    20  
SECTION 2.19. Public Offer Within s128F
    20  
SECTION 2.20. Reliquefication Bills
    21  
 
       
ARTICLE III CONDITIONS
    21  
SECTION 3.1. Closing
    21  
SECTION 3.2. Borrowings
    22  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    23  
SECTION 4.1. Corporate Existence and Power
    23  
SECTION 4.2. Corporate and Government Authorization
    23  
SECTION 4.3. Binding Effect
    23  
SECTION 4.4. Financial Information
    23  
SECTION 4.5. Litigation; Defaults
    23  
SECTION 4.6. Taxes
    24  
SECTION 4.7. Patents, Trademarks, etc.
    24  

i



--------------------------------------------------------------------------------



 



         

    Page  
SECTION 4.8. Compliance with ERISA
    24  
SECTION 4.9. Investment Company Act
    24  
SECTION 4.10. Compliance with Laws
    24  
SECTION 4.11. Full Disclosure
    24  
SECTION 4.12. Margin Regulations
    25  
 
       
ARTICLE V COVENANTS
    25  
SECTION 5.1. Information
    25  
SECTION 5.2. Corporate Existence; Maintenance of Properties; Insurance; Payment
of Taxes
    26  
SECTION 5.3. Negative Pledge
    27  
SECTION 5.4. Consolidations, Mergers, etc.
    29  
SECTION 5.5. Sale of Assets
    29  
SECTION 5.6. Compliance with Laws
    29  
SECTION 5.7. Financial Covenant
    30  
SECTION 5.8. Use of Proceeds
    30  
SECTION 5.9. Personal Property Securities Act
    30  
 
       
ARTICLE VI DEFAULTS
    30  
SECTION 6.1. Events of Default
    30  
SECTION 6.2. Notice of Default
    32  
 
       
ARTICLE VII THE FACILITY AGENT
    32  
SECTION 7.1. Appointment and Authorization
    32  
SECTION 7.2. Facility Agent and Affiliates
    32  
SECTION 7.3. Action by Facility Agent
    32  
SECTION 7.4. Consultation with Experts; Etc.
    33  
SECTION 7.5. Liability of Facility Agent
    33  
SECTION 7.6. Indemnification
    33  
SECTION 7.7. Notice of Default
    33  
SECTION 7.8. Credit Decision
    34  
SECTION 7.9. Successor Facility Agent
    34  
SECTION 7.10. Facility Agent’s Fee
    34  
SECTION 7.11. No Other Duties, etc.
    34  
 
       
ARTICLE VIII CHANGE IN CIRCUMSTANCES
    34  
SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair
    34  
SECTION 8.2. Illegality
    35  
SECTION 8.3. Increased Cost and Reduced Return
    35  
SECTION 8.4. Taxes
    36  
SECTION 8.5. Loans Substituted for Affected Loans
    39  
SECTION 8.6. Substitution of Bank
    39  
SECTION 8.7. Australian GST
    39  

ii



--------------------------------------------------------------------------------



 



         

    Page  
ARTICLE IX MISCELLANEOUS
    40  
SECTION 9.1. Notices
    40  
SECTION 9.2. No Waivers
    40  
SECTION 9.3. Expenses; Indemnification
    40  
SECTION 9.4. Sharing of Set-Offs
    41  
SECTION 9.5. Amendments and Waivers
    41  
SECTION 9.6. Successors and Assigns
    42  
SECTION 9.7. Collateral
    44  
SECTION 9.8. Governing Law; Submission to Jurisdiction
    44  
SECTION 9.9. Counterparts; Integration
    44  
SECTION 9.10. WAIVER OF JURY TRIAL
    45  
SECTION 9.11. Confidentiality
    45  
SECTION 9.12. Survival
    45  
SECTION 9.13. USA PATRIOT Act
    45  
SECTION 9.14. Defaulting Bank Cure
    45  
SECTION 9.15. No Fiduciary Duty
    46  

     
SCHEDULE 1.1(a)
  Commitments and Applicable Lending Office
SCHEDULE 1.1(b)
  Pricing Schedule
SCHEDULE 5.3
  Existing Liens

         
EXHIBIT A
  —   Form of Loan Note Deed Poll
EXHIBIT B
  —   [Intentionally Omitted]
EXHIBIT C
  —   [Intentionally Omitted]
EXHIBIT D
  —   [Intentionally Omitted]
EXHIBIT E
  —   Form of Opinion of David S. Carroll, Counsel of the Borrower
EXHIBIT F
  —   Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP, Special New York
Counsel for the Facility Agent
EXHIBIT G
  —   Form of Assignment and Assumption Agreement
EXHIBIT H
  —   Form of Notice of Borrowing

iii



--------------------------------------------------------------------------------



 



          SUBSCRIPTION AGREEMENT dated as of August 3, 2011 among AMERICAN
EXPRESS CREDIT CORPORATION, a Delaware corporation, as Borrower (the
“Borrower”); CITIBANK N.A., SYDNEY BRANCH, COMMONWEALTH BANK OF AUSTRALIA,
NATIONAL AUSTRALIA BANK LIMITED and WESTPAC BANKING CORPORATION (“Westpac”), as
Mandated Lead Arrangers and Bookrunners (the “Mandated Lead Arrangers”); the
BANKS listed on the signature pages hereof; and CITISECURITIES LIMITED
(“Citisecurities”), as facility agent (in such capacity, the “Facility Agent”).
ARTICLE I
DEFINITIONS
          SECTION 1.1. Definitions. The following terms, as used herein, have
the following meanings:
          “Acquired Company” means any company the capital stock of which is
acquired by the Borrower or any of its Subsidiaries after the date of this
Agreement.
          “Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Facility Agent and
submitted to the Facility Agent (with a copy to the Borrower) duly completed by
such Bank.
          “Applicable Lending Office” means, with respect to any Bank, its
applicable lending office located at its address set forth in Schedule 1.1(a) or
such other office as such Bank may hereafter designate as its Applicable Lending
Office by notice to the Borrower and the Facility Agent.
          “Applicable Margin” means, at any time, a rate per annum determined in
accordance with the Pricing Schedule.
          “Assignee” has the meaning set forth in Section 9.6(d).
          “Associate” has the meaning set forth in Section 128F(9) of the Tax
Act.
          “Australian Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in Sydney, Australia are authorized by law
to close.
          “Australian Dollar Amount” means, at any time, (i) with respect to any
Loan denominated in Australian Dollars, the outstanding principal amount thereof
and (ii) with respect to any Loan denominated in U.S. Dollars or New Zealand
Dollars, (a) in the case of a determination thereof in accordance with
Section 3.2(c) on the occasion of any Borrowing, the Australian Dollar
Equivalent thereof on the date of such Borrowing or (b) in all other cases, the
Australian Dollar Equivalent of the outstanding principal amount thereof most
recently determined by the Facility Agent pursuant to Section 2.17.
          “Australian Dollar Equivalent” means, on any date, (i) with respect to
any amount of U.S. Dollars, the equivalent of such amount in Australian Dollars
calculated on the basis of the Spot Rate AUD/USD on such date and (ii) with
respect to any amount of New Zealand Dollars, the equivalent of such amount in
Australian Dollars calculated on the basis of the Spot Rate AUD/NZD on such
date.
          “Australian Dollar Loan” means a Loan that is denominated in
Australian Dollars.
          “Australian Dollars” and “A$” mean the lawful currency of Australia.

 



--------------------------------------------------------------------------------



 



          “Australian Withholding Tax” means any Australian Tax required to be
withheld or deducted from any interest or other payment under Division 11A of
Part III of the Tax Act.
          “AXP” means American Express Company, a New York corporation, and its
successors.
          “Bank” means each of the Persons listed on Schedule 1.1(a) hereof as
having a Commitment, each Person which becomes a Bank pursuant to Section 2.1(c)
or 8.6, each Assignee which becomes a Bank pursuant to Section 9.6(d), and their
respective successors.
          “Bank Bill Rate-Australia” means, for any Interest Period, (i) the
rate per annum quoted as the average bid rate on the Reuters monitor system page
BBSY (or any page that replaces that page) at or about 10:30 A.M. (Sydney time)
on the first day of such Interest Period for a tenor equal to (or not more than
two Business Days shorter or longer than) such Interest Period; or (ii) if no
average bid rate is published for that tenor in accordance with clause
(i) above, the rate per annum determined by the Facility Agent to be equal to
the arithmetic mean (rounded upwards, if necessary, to four decimal places) of
the respective rates (if two or more), as quoted to the Facility Agent at its
request by each applicable Reference Bank for the purchase of bills of exchange
accepted by that Reference Bank which have a tenor equal to (or no more than two
Business Day shorter or longer than) such Interest Period and a principal amount
equal to the amount of the relevant Loan at or about 10:30 A.M. (Sydney time) on
such day; or (iii) if the Bank Bill Rate-Australia cannot be determined in
accordance with clauses (i) or (ii) above, then the bid rate available to the
Facility Agent at about 10:30 A.M. (Sydney time) on such day as conclusively
determined in good faith by the Facility Agent having regard to comparable
indices then available in the then current market for bank accepted bills of
exchange having a tenor as described above.
          “Bank Bill Rate-New Zealand” means, for any Interest Period, (i) the
rate per annum quoted as the average bid rate on the Reuters monitor system page
BKBM (or any page that replaces that page) at or about 10:30 A.M. (New Zealand
time) on the first day of such Interest Period for a tenor equal to (or not more
than two Business Days shorter or longer than) such Interest Period; or (ii) if
no average bid rate is published for that tenor in accordance with clause
(i) above, the rate per annum determined by the Facility Agent to be equal to
the arithmetic mean (rounded upwards, if necessary, to four decimal places) of
the respective rates (if two or more), as quoted to the Facility Agent at its
request by each applicable Reference Bank for the purchase of bills of exchange
accepted by that Reference Bank which have a tenor equal to (or no more than two
Business Day shorter or longer than) such Interest Period and a principal amount
equal to the amount of the relevant Loan at or about 10:30 A.M. (New Zealand
time) on such day; or (iii) if the Bank Bill Rate-New Zealand cannot be
determined in accordance with clauses (i) or (ii) above, then the bid rate
available to the Facility Agent at about 10:30 A.M. (New Zealand time) on such
day as conclusively determined in good faith by the Facility Agent having regard
to comparable indices then available in the then current market for bank
accepted bills of exchange having a tenor as described above.
          “Bank Insolvency Event” means that (i) a Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Bank or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Bank or its Parent Company,
or such Bank or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Bank shall not be a Defaulting Bank solely by virtue of the
ownership or acquisition of any equity interest in that Bank or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Bank with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank.

2



--------------------------------------------------------------------------------



 



          “BBR-AUS Loan” means a Loan that bears interest at a rate based upon
Bank Bill Rate-Australia pursuant to the applicable Notice of Borrowing or
Notice of Interest Rate Election.
          “BBR-NZ Loan” means a Loan that bears interest at a rate based upon
Bank Bill Rate-New Zealand pursuant to the applicable Notice of Borrowing or
Notice of Interest Rate Election.
          “Borrower” has the meaning set forth in the introduction hereto.
          “Borrowing” has the meaning set forth in Section 1.3.
          “Business Day” means (i) in respect of any BBR-AUS Borrowing or any
notice or payment relating thereto, an Australian Business Day, (ii) in respect
of any Euro-Dollar Borrowing or any notice or payment relating thereto, a
Euro-Dollar Business Day and (iii) in respect of any BBR-NZ Borrowing or any
notice or payment relating thereto, a New Zealand Business Day.
          “Citisecurities” has the meaning set forth in the introduction hereto.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Tranche A Loans,
Tranche B Loans or Tranche C Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Tranche A Commitment, Tranche
B Commitment or Tranche C Commitment.
          “Closing Date” means the date on which the conditions specified in
Section 3.1 are satisfied.
          “Commitment” means a Tranche A Commitment, Tranche B Commitment or
Tranche C Commitment, or any combination thereof (as the context requires).
          “Consolidated Subsidiary” means any Subsidiary of the Borrower or
other entity the accounts of which would be consolidated with those of the
Borrower in its consolidated financial statements, if such statements were
prepared as of such date.
          “Credit Documents” means, collectively, this Agreement, the Loan Note
Deed Poll and any Loan Note.
          “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.
          “Defaulting Bank” means at any time, subject to Section 9.14, (i) any
Bank that has failed for three or more Business Days to comply with its
obligations under this Agreement to make a Loan or make any other payment due
hereunder (each, a “funding obligation”), unless such Bank has notified the
Facility Agent and the Borrower in writing that such failure is the result of
such Bank’s determination that one or more conditions precedent to funding has
not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any Bank
that has notified the Facility Agent or the Borrower, or has stated publicly,
that it does not intend to comply with its funding obligations hereunder, unless
such writing or statement states that such position is based on such Bank’s
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing or public statement),
(iii) any Bank that has, for three or more Business Days after written request
of the Facility Agent or the Borrower, failed to confirm in writing to the
Facility Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Bank will cease to be a Defaulting
Bank pursuant to this clause (iii) upon the Facility Agent’s and the Borrower’s
receipt of such written confirmation), or (iv) any Bank with respect to which a
Bank Insolvency Event has occurred and is continuing with respect to such Bank
or its Parent Company. Any good faith

3



--------------------------------------------------------------------------------



 



determination by the Facility Agent that a Bank is a Defaulting Bank under any
of clauses (i) through (iv) above will be conclusive and binding absent manifest
error, and such Bank will be deemed to be a Defaulting Bank (subject to
Section 9.14) upon notification of such determination by the Facility Agent to
the Borrower and the Banks.
          “Deposit Rate” means, for any Interest Period, the rate per annum
determined by the Facility Agent to be the interbank deposit rate for such
Interest Period as it appears on the Bloomberg Screen MMR Australia.
          “Deposit Rate Loan” means, at any time, a Loan that bears interest at
a rate based on the Deposit Rate.
          “Earnings Available for Fixed Charges” means the net income of the
Borrower for the applicable fiscal period determined in accordance with United
States generally accepted accounting principles except that in determining such
net income there shall be added thereto an amount equal to all Fixed Charges and
income taxes of the Borrower for the applicable fiscal period, determined in
accordance with generally accepted accounting principles.
          “Environmental Laws” means any and all federal, state, provincial,
local and foreign statutes, laws, judicial decisions, regulations, ordinances,
rules, judgments, orders, decrees, plans, injunctions, permits, concessions,
grants, franchises, licenses, agreements and other governmental restrictions
relating to the environment, the effect of the environment on human health or to
emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
          “ERISA Group” means the Borrower and all members of a controlled group
of corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Internal Revenue Code.
          “Euro-Dollar Business Day” means any New York Business Day on which
commercial banks are open for international business (including dealings in U.S.
Dollar deposits) in London, England.
          “Euro-Dollar Loan” means a Loan that bears interest at a Euro-Dollar
Rate pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election.
          “Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.7(b) on the basis of a London Interbank Offered Rate.
          “Euro-Dollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Bank to United
States residents).
          “Event of Default” has the meaning set forth in Section 6.1.

4



--------------------------------------------------------------------------------



 



          “Existing Subscription Agreement” means the First Amended and Restated
Subscription Agreement dated as of August 7, 2007 among the Borrower; Citigroup
Global Markets Australia Pty Limited and Westpac Banking Corporation, as
Mandated Lead Arrangers; certain banks parties thereto and Citisecurities
Limited, as Facility Agent.
          “Facility Agent” has the meaning set forth in the introduction hereto.
          “Facility Fee Rate” means, at any time, a rate per annum determined in
accordance with the Pricing Schedule.
          “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code,
as of the date of this Agreement, and any current or future regulations or
official interpretations thereof.
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the New York Business Day
next succeeding such day, provided that (i) if such day is not a New York
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the immediately preceding New York Business Day as so published
on the next succeeding New York Business Day, and (ii) if no such rate is so
published on such next succeeding New York Business Day, the Federal Funds Rate
for such day shall be the average rate quoted to Citibank, N.A. on such day on
such transactions as determined by the Facility Agent.
          “Final Termination Date” means August 3, 2016, or if any such date is
not a Business Day, the immediately preceding Business Day.
          “Fitch” means Fitch Ratings Ltd.
          “Fixed Charges” means interest on indebtedness for borrowed money,
amortization of discounts of indebtedness for borrowed money and rental charges
for leased properties.
          “Granting Bank” has the meaning set forth in Section 9.6(g).
          “Group of Loans” means at any time a group of Loans of the same Class
consisting of (i) all BBR-AUS Loans having the same Interest Period at such
time, (ii) all Euro-Dollar Loans having the same Interest Period at such time
and (iii) all BBR-NZ Loans having the same Interest Period at such time.
          “Indemnitee” has the meaning set forth in Section 9.3(c).
          “Interest Period” means: (1) with respect to each Loan made on the
Closing Date, the period commencing on the Closing Date and ending on the date
specified in the applicable Notice of Borrowing (such period to be no shorter
than one day and no longer than 12 months) and agreed by the Borrower and the
Facility Agent;
          (2) with respect to each Loan (other than Loans made on the Closing
Date), the period commencing on the date of borrowing specified in the
applicable Notice of Borrowing or on the date specified in the applicable Notice
of Interest Rate Election and ending one, two, three or six months thereafter
or, subject to the availability (as determined by all of the Banks) of deposits
of corresponding maturity to the Banks in the London interbank market, nine or
twelve months thereafter, as the Borrower may elect in the applicable notice (or
such periods shorter than one month as may be agreed by the Borrower and the
Facility Agent with the approval of the Required Banks); provided that:
     (a) any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (c) below, be extended to the next
succeeding Business Day, unless

5



--------------------------------------------------------------------------------



 



such succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
     (b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(c) below, end on the last Business Day of a calendar month; and
     (c) (i) if any Interest Period of a Tranche A Loan includes the Tranche A
Termination Date, but does not end on such date, then such Tranche A Loan shall
have an Interest Period ending on such date; (ii) if any Interest Period of a
Tranche B Loan includes the Tranche B Termination Date, but does not end on such
date, then such Tranche B Loan shall have an Interest Period ending on such
date; and (iii) if any Interest Period of a Tranche C Loan includes the Tranche
C Termination Date, but does not end on such date, then such Tranche C Loan
shall have an Interest Period ending on such date; and
          (3) with respect to any Deposit Rate Loan, such periods of one week or
more as the Facility Agent may from time to time select and notify the Borrower.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended, or any successor statute.
          “Lien” means, with respect to any property or asset, (i) any mortgage,
lien, pledge, charge, hypothec, security interest or encumbrance of any kind in
respect of such property or asset or (ii) the interest of a vendor or lessor
arising out of the acquisition or agreement to acquire such property or asset
under any conditional sale agreement, capital lease, lease purchase agreement,
sale and leaseback arrangement or other similar title retention agreement.
          “Loan” means a Tranche A Loan, Tranche B Loan or Tranche C Loan made
pursuant to Section 2.1.
          “Loan Note” means a loan note issued by the Borrower under the Loan
Note Deed Poll.
          “Loan Note Deed Poll” means a deed poll in respect of a Loan Note duly
executed, sealed and delivered by the Borrower substantially in the form of
Exhibit A, as from time to time amended or replaced.
          “Local Payment Office” means the office or account of the Facility
Agent at or to which payments hereunder are to be made, which shall be, for each
Specified Currency, the office identified beneath the name of the Facility Agent
on the signature pages hereof or such other location as the Facility Agent may
specify to the parties.
          “Local Time” means (i) in the case of any Loan in Australian Dollars
or any notice or payment relating thereto, Sydney, Australia, time; (ii) in the
case of any Loan in U.S. Dollars or any notice or prepayment relating thereto,
New York City time and (iii) in the case of any Loan in New Zealand Dollars or
any notice or payment relating thereto, Auckland, New Zealand, time.
          “London Interbank Offered Rate” means, for any Interest Period, the
average (rounded upward, if necessary, to the next higher 1/16 of 1%) of the
respective rates per annum at which deposits in U.S. Dollars are offered to each
of the applicable Reference Banks in the London interbank market at
approximately 11:00 A.M. (London time) two Euro-Dollar Business Days before the
first day of such Interest Period in an amount approximately equal to the
principal amount of the Euro-Dollar Loan of such Reference Bank to which such
Interest Period is to apply and for a period of time comparable to such Interest
Period.

6



--------------------------------------------------------------------------------



 



          “Mandated Lead Arrangers” has the meaning set forth in the
introduction hereto.
          “Material Plan” has the meaning set forth in Section 6.1(i).
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multi-employer Plan” has the meaning set forth in Section 4001(a)(3)
of ERISA.
          “New York Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in New York, New York are authorized by law
to close.
          “New Zealand Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in Auckland, New Zealand are authorized by
law to close.
          “New Zealand Dollar Loan” means a Loan that is denominated in New
Zealand Dollars.
          “New Zealand Dollars” and “NZ$” mean the lawful currency of New
Zealand.
          “Non-Defaulting Bank” means, at any time, a Bank that is not a
Defaulting Bank.
          “Non-Recourse Receivables Transaction” means a sale, transfer, pledge,
or assignment of accounts receivable in respect of which the transferee has
expressly agreed that it has no recourse against the transferor or any of its
affiliates.
          “Notice of Borrowing” has the meaning set forth in Section 2.2(a).
          “Notice of Interest Rate Election” has the meaning set forth in
Section 2.10.
          “Offshore Associate” means an Associate which is (i) a non-resident of
Australia and does not acquire, or would not acquire, the relevant Loan Notes
and corresponding participations in carrying on a business in Australia at or
through a permanent establishment of the Associate in Australia, or (ii) a
resident of Australia and which acquires, or would acquire the relevant Loan
Notes and corresponding participations in carrying on a business in a country
outside Australia at or through a permanent establishment of the Associate in
that country; and which, in either case, is not acquiring the Loan Notes or
receiving payment in the capacity of a dealer, manager or underwriter in
relation to the placement of the Loan Notes or as a clearing house, custodian,
funds manager or responsible entity of a registered scheme.
          “Other Taxes” has the meaning set forth in Section 8.4(a).
          “Parent Company” means, with respect to a Bank, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Bank, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Bank.
          “Participant” has the meaning set forth in Section 9.6(b).
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Person” means an individual, a corporation, a limited liability
company, a partnership, an association, a trust or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.
          “Plan” means at any time an employee pension benefit plan (as defined
in Section 3(2) of ERISA) which is covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Internal Revenue Code and
is either (i) maintained by a member of the ERISA Group

7



--------------------------------------------------------------------------------



 



for employees of a member of the ERISA Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.
          “Pricing Schedule” means Schedule 1.1(b) attached hereto.
          “Quarterly Dates” means each January 30, April 30, July 30, and
October 30.
          “Reference Banks” means, (i) for the purpose of determining the London
Interbank Offered Rate, Citibank, N.A., Barclays Bank PLC and The Royal Bank of
Scotland plc; (ii) for the purpose of determining the Bank Bill Rate-Australia,
Citibank, N.A., Westpac Banking Corporation, Commonwealth Bank of Australia and
National Australia Bank and (iii) for the purpose of determining the Bank Bill
Rate-New Zealand, Citibank, N.A., Westpac Banking Corporation, Commonwealth Bank
of Australia and National Australia Bank.
          “Register” has the meaning set forth in Section 2.5(a).
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “Required Banks” means at any time Banks having at least 66-2/3% of
the aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding at least 66-2/3% of the aggregate unpaid principal amount of
the Loans.
          “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.
          “Significant Subsidiary” means, at any time, any Subsidiary of the
Borrower which, together with its Consolidated Subsidiaries, has consolidated
assets at such time in excess of U.S.$1,000,000,000 and any one or more
Subsidiaries of the Borrower that shall succeed to the ownership of all or
substantially all of the property and assets of any of the foregoing
Subsidiaries.
          “SPC” has the meaning set forth in Section 9.6(g).
          “Specified Currency” means Australian Dollars, U.S. Dollars or New
Zealand Dollars.
          “Spot Rate AUD/NZD” means, on any date, the rate of exchange
determined by the Facility Agent to be the spot rate of exchange for the
purchase of Australian Dollars with New Zealand Dollars in the Sydney foreign
exchange market at approximately 11:00 A.M. Sydney time on such date.
          “Spot Rate AUD/USD” means, on any date, the rate of exchange
determined by the Facility Agent to be the spot rate of exchange for the
purchase of Australian Dollars with U.S. Dollars in the Sydney foreign exchange
market at approximately 11:00 A.M. Sydney time on such date.
          “Subsidiary” means, as to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.
          “Tax Act” means the Income Tax Assessment Act 1936 of Australia, as
amended.
          “Taxes” has the meaning set forth in Section 8.4.
          “Total Commitments” means, at any time, the sum of the Commitments of
all of the Banks.

8



--------------------------------------------------------------------------------



 



          “Total Outstandings” means, at any time, the aggregate Australian
Dollar Amount of all Loans then outstanding.
          “Tranche A Bank” means a Bank with a Tranche A Commitment.
          “Tranche A Commitment” means, with respect to any Tranche A Bank, its
obligation to make Tranche A Loans in an aggregate amount at any one time
outstanding up to but not exceeding the amount set forth opposite its name on
Schedule 1.1(a), or, in the case of a Person which becomes a Tranche A Bank
after the date hereof, the amount of the Tranche A Commitment thereby assumed by
it, in each case as such amount may be reduced from time to time pursuant to
Section 2.9, 2.11 or 9.6(d) or increased pursuant to Section 2.1(c) or 9.6(d).
          “Tranche A Loan” means a Loan made pursuant to Section 2.1(a)(i).
          “Tranche A Outstandings” means, at any time, the aggregate Australian
Dollar Amount of all Tranche A Loans then outstanding.
          “Tranche A Revolving Credit Period” means the period from and
including the Closing Date to but not including the Tranche A Termination Date.
          “Tranche A Termination Date” means August 3, 2014, or if any such date
is not a Business Day, the immediately preceding Business Day.
          “Tranche B Bank” means a Bank with a Tranche B Commitment.
          “Tranche B Commitment” means, with respect to any Tranche B Bank, its
obligation to make Tranche B Loans in an aggregate amount at any one time
outstanding up to but not exceeding the amount set forth opposite its name on
Schedule 1.1(a), or, in the case of a Person which becomes a Tranche B Bank
after the date hereof, the amount of the Tranche B Commitment thereby assumed by
it, in each case as such amount may be reduced from time to time pursuant to
Section 2.9, 2.11 or 9.6(d) or increased pursuant to Section 2.1(c) or 9.6(d).
          “Tranche B Loan” means a Loan made pursuant to Section 2.1(a)(ii).
          “Tranche B Outstandings” means, at any time, the aggregate Australian
Dollar Amount of all Tranche B Loans then outstanding.
          “Tranche B Revolving Credit Period” means the period from and
including the Closing Date to but not including the Tranche B Termination Date.
          “Tranche B Termination Date” means August 3, 2016, or if any such date
is not a Business Day, the immediately preceding Business Day.
          “Tranche C Bank” means a Bank with a Tranche C Commitment.
          “Tranche C Commitment” means, with respect to any Tranche C Bank, its
obligation to make Tranche C Loans in an aggregate amount at any one time
outstanding up to but not exceeding the amount set forth opposite its name on
Schedule 1.1(a), or, in the case of a Person which becomes a Tranche C Bank
after the date hereof, the amount of the Tranche C Commitment thereby assumed by
it, in each case as such amount may be reduced from time to time pursuant to
Section 2.9, 2.11 or 9.6(d) or increased pursuant to Section 2.1(c) or 9.6(d).
          “Tranche C Loan” means a Loan made pursuant to Section 2.1(a)(iii).
          “Tranche C Outstandings” means, at any time, the aggregate Australian
Dollar Amount of all Tranche C Loans then outstanding.

9



--------------------------------------------------------------------------------



 



          “Tranche C Revolving Credit Period” means the period from and
including the Closing Date to but not including the Tranche C Termination Date.
          “Tranche C Termination Date” means August 3, 2016, or if any such date
is not a Business Day, the immediately preceding Business Day.
          “TRS” means American Express Travel Related Services Company, Inc., a
New York corporation, and its successors.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Bank Bill Rate-Australia, the Bank
Bill Rate-New Zealand or the Euro-Dollar Rate.
          “U.S. Dollars and “U.S.$” mean lawful money of the United States.
          “U.S. Dollar Loan” means a Loan that is denominated in U.S. Dollars.
          “Unfunded Vested Liabilities” means, with respect to any Plan at any
time, the amount (if any) by which (i) the present value of all vested
nonforfeitable benefits under such Plan exceeds (ii) the fair market value of
all Plan assets allocable to such benefits, all determined as of the then most
recent valuation date for such Plan, but only to the extent that such excess
represents a potential liability of a member of the ERISA Group to the PBGC or
the Plan under Title IV of ERISA.
          “United States” means the United States of America, including the
States and the District of Columbia, but excluding its territories and
possessions.
          “Westpac” has the meaning set forth in the introduction hereto.
          “Wholly-Owned Subsidiary” means any Subsidiary of the Borrower at
least 99% of the capital stock of which is owned by the Borrower or another
Wholly-Owned Subsidiary of the Borrower.
          SECTION 1.2. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein with respect to the Borrower
shall be interpreted, all accounting determinations hereunder with respect to
the Borrower shall be made, and all financial statements required to be
delivered hereunder by the Borrower shall be prepared in accordance with
generally accepted accounting principles as in effect from time to time, applied
on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Banks; provided that, if the Borrower notifies the Facility Agent that
the Borrower wishes to amend any covenant in Article V to eliminate the effect
of any change in generally accepted accounting principles on the operation of
such covenant (or if the Facility Agent notifies the Borrower that the Required
Banks wish to amend Article V for such purpose), then the Borrower’s compliance
with such covenant shall be determined on the basis of United States generally
accepted accounting principles in effect immediately before the relevant change
in such generally accepted accounting principles became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Banks.
          SECTION 1.3. Classification of Loans and Borrowings. The term
“Borrowing” denotes the aggregation of Loans of one or more Banks to be made to
the Borrower pursuant to Article II on the same date, all of which Loans are of
the same Class, the same Type (subject to Article VIII) and have the same
initial Interest Period. Borrowings are classified and referred to for purposes
of this Agreement by Class (e.g., a “Tranche A Borrowing”) or by Type (e.g., a
“Euro-Dollar Borrowing”) or by Class and Type (e.g., a “Tranche A Euro-Dollar
Borrowing”). Loans also may be classified and referred to by Class (e.g., a
“Tranche A Loan”) or by Type (e.g., a “Euro-Dollar Loan”) or by Class and Type
(e.g., a “Tranche A Euro-Dollar Loan”).

10



--------------------------------------------------------------------------------



 



ARTICLE II
THE LOANS
          SECTION 2.1. Commitments.
          (a) Loans.
     (i) Tranche A Loans. From time to time prior to the Tranche A Termination
Date, the Tranche A Banks severally agree, on the terms and conditions set forth
in this Agreement, to make loans to the Borrower in either Australian Dollars or
U.S. Dollars pursuant to this subsection from time to time, by subscribing for
Loan Notes as hereinafter set forth; provided that the Tranche A Outstandings
may not at any time exceed the Tranche A Commitments (without prejudice to the
prepayment provisions of Section 2.17(a)). Each Tranche A Borrowing in
Australian Dollars shall be in an aggregate principal amount of A$50,000,000 or
any larger multiple of A$5,000,000 and each Tranche A Borrowing in U.S. Dollars
shall be in an aggregate principal amount of U.S.$50,000,000 or any larger
multiple of U.S.$5,000,000 (except that any such Borrowing may be in the then
aggregate unused amount of the Tranche A Commitments). Each Tranche A Borrowing
shall be made from the Tranche A Banks ratably in proportion to their respective
Tranche A Commitments. Within the foregoing limits, the Borrower may borrow
under this subsection, prepay Tranche A Loans to the extent permitted by
Section 2.12(a) and reborrow under this Section 2.1(a)(i) during the Tranche A
Revolving Credit Period.
     (ii) Tranche B Loans. From time to time prior to the Tranche B Termination
Date, the Tranche B Banks severally agree, on the terms and conditions set forth
in this Agreement, to make loans to the Borrower in either Australian Dollars or
U.S. Dollars pursuant to this subsection from time to time, by subscribing for
Loan Notes as hereinafter set forth; provided that the Tranche B Outstandings
may not at any time exceed the Tranche B Commitments (without prejudice to the
prepayment provisions of Section 2.17(b)). Each Tranche B Borrowing in
Australian Dollars shall be in an aggregate principal amount of A$50,000,000 or
any larger multiple of A$5,000,000 and each Tranche B Borrowing in U.S. Dollars
shall be in an aggregate principal amount of U.S.$50,000,000 or any larger
multiple of U.S.$5,000,000 (except that any such Borrowing may be in the then
aggregate unused amount of the Tranche B Commitments). Each Tranche B Borrowing
shall be made from the Tranche B Banks ratably in proportion to their respective
Tranche B Commitments. Within the foregoing limits, the Borrower may borrow
under this subsection, prepay Tranche B Loans to the extent permitted by
Section 2.12(b) and reborrow under this Section 2.1(a)(ii) during the Tranche B
Revolving Credit Period.
     (iii) Tranche C Loans. From time to time prior to the Tranche C Termination
Date, the Tranche C Banks severally agree, on the terms and conditions set forth
in this Agreement, to make loans to the Borrower in either Australian Dollars or
New Zealand Dollars pursuant to this subsection from time to time, by
subscribing for Loan Notes as hereinafter set forth; provided that the Tranche C
Outstandings may not at any time exceed the Tranche C Commitments (without
prejudice to the prepayment provisions of Section 2.17(c)). Each Tranche C
Borrowing in Australian Dollars shall be in an aggregate principal amount of
A$25,000,000 or any larger multiple of A$5,000,000 and each Tranche C Borrowing
in New Zealand Dollars shall be in an aggregate principal amount of
NZ$25,000,000 or any larger multiple of NZ$5,000,000 (except that any such
Borrowing may be in the then aggregate unused amount of the Tranche C
Commitments). Each Tranche C Borrowing shall be made from the Tranche C Banks
ratably in proportion to their respective Tranche C Commitments. Within the
foregoing limits, the Borrower may borrow under this subsection, prepay Tranche
C Loans to the extent permitted by Section 2.12(c) and reborrow under this
Section 2.1(a)(iii) during the Tranche C Revolving Credit Period.
          (b) The Loan Notes.

11



--------------------------------------------------------------------------------



 



     (i) The Borrower shall, prior to the date of the first Borrowing, sign and
seal the Loan Note Deed Poll and provide it to the Facility Agent in escrow and,
on the Closing Date sign, seal and deliver to the Facility Agent the Loan Note
Deed Poll.
     (ii) The making of a Loan by a Bank on the occasion of the initial
Borrowing in respect of a Bank shall be deemed to constitute the initial
subscription by such Bank for Loan Notes, and upon the first receipt from a Bank
of the proceeds of the initial Borrowing the Facility Agent shall release the
Loan Note Deed Poll from escrow and date the Loan Note Deed Poll and the
Borrower shall automatically be deemed to have delivered the Loan Note Deed
Poll, and the making of Loans on the Closing Date shall be deemed to constitute
subscription for Loan Notes under the Loan Note Deed Poll.
     (iii) On the date of the initial Borrowing from a Bank and on the Closing
Date, the Borrower shall issue the Loan Notes to such Bank. The Loan Notes
issued to each Bank shall, at any time, have an aggregate outstanding principal
amount equal to the then aggregate outstanding principal amount of the Loans of
such Bank; provided, that anything in this Agreement to the contrary
notwithstanding, if at any time the aggregate outstanding principal amount of
such Bank’s Loans is zero and any part of such Bank’s Commitment remains
outstanding, the Borrower shall be indebted to such Bank for one Australian
Dollar and the aggregate outstanding principal amount of such Loan Note shall be
one Australian Dollar.
     (iv) Upon receipt from each Bank of the proceeds of its Loan constituting
part of the initial Borrowing from it, and on the Closing Date, the Facility
Agent shall enter in the Register the Loan Notes to be issued pursuant to clause
(iii) above, which entry shall constitute issuance of the Loan Notes, and on the
occasion of each subsequent Loan provided by such Bank, the Facility Agent shall
amend the Register to reflect the revised principal amount outstanding.
     (v) The Borrower hereby agrees to comply with the terms of the Loan Note
Deed Poll and the Loan Notes.
          (c) Additional Commitments. On or after the Closing Date, if no
Default shall have occurred and be continuing at such time, the Borrower may, if
it so elects, increase the aggregate amount of the Tranche A Commitments and the
Tranche B Commitments (each tranche expressed in Australian Dollars), either by
designating a Person not theretofore a Bank to become a Bank or by agreeing with
an existing Bank that such Bank’s Tranche A Commitment and/or Tranche B
Commitment shall be increased (which increase by any such existing Bank shall be
at such existing Bank’s sole discretion). Upon execution and delivery by the
Borrower and such Bank or other Person of an instrument of assumption in form
reasonably satisfactory to the Facility Agent, such existing Bank shall have a
Tranche A Commitment and/or Tranche B Commitment as therein set forth, or such
other Person shall become a Bank with a Tranche A Commitment and/or Tranche B
Commitment as therein set forth and all the rights and obligations of a Bank
with such a Tranche A Commitment and/or Tranche B Commitment hereunder; provided
that (i) the Borrower shall provide prompt notice of such increase to the
Facility Agent, which shall promptly notify the other Banks and (ii) the amount
of such increase, together with all other increases in the aggregate amount of
the Tranche A Commitments and the Tranche B Commitments pursuant to this
Section 2.1(c), does not exceed an aggregate amount of A$1,000,000,000. Upon any
increase in the aggregate amount of the Tranche A Commitments pursuant to this
Section 2.1(c), at the end of the then current Interest Period with respect to
each Group of Tranche A Loans then outstanding, the Borrower shall prepay such
Group in its entirety, and, to the extent the Borrower elects to do so and
subject to the conditions specified in Article III, the Borrower shall then
reborrow Tranche A Loans from the Tranche A Banks in proportion to their
respective Tranche A Commitments after giving effect to such increase, until
such time as all outstanding Tranche A Loans are held by the Tranche A Banks in
such proportion. Upon any increase in the aggregate amount of the Tranche B
Commitments pursuant to this Section 2.1(c), at the end of the then current
Interest Period with respect to each Group of Tranche B Loans then outstanding,
the Borrower shall prepay such Group in its entirety, and, to the extent the
Borrower elects to do so and subject to the conditions specified in Article III,
the Borrower shall then

12



--------------------------------------------------------------------------------



 



reborrow Tranche B Loans from the Tranche B Banks in proportion to their
respective Tranche B Commitments after giving effect to such increase, until
such time as all outstanding Tranche B Loans are held by the Tranche B Banks in
such proportion.
          SECTION 2.2. Notice of Borrowing. (a) In the case of any Borrowing,
the Borrower shall give the Facility Agent notice by delivering a notice of
borrowing substantially in the form of Exhibit H hereto (a “Notice of
Borrowing”) not later than 10:30 A.M. (Local Time) on the third Business Day
(or, except for the Loans to be made on the Closing Date, if an Interest Period
of nine or twelve months or an Interest Period of shorter than one month is
elected, the fifth Business Day) before such Borrowing, specifying:
     (i) the date of such Borrowing, which shall be a Business Day;
     (ii) the Specified Currency in which such Borrowing is to be made,
     (iii) the aggregate amount of such Borrowing;
     (iv) the Class of such Borrowing;
     (v) the Type of such Borrowing; and
     (vi) the duration of the initial Interest Period applicable thereto,
subject to the provisions of the definition of Interest Period.
          (b) If the Borrower requests an Interest Period of 9 or 12 months, or
an Interest Period shorter than one month, the Facility Agent will determine, in
accordance with the definition of “Interest Period” herein, whether an Interest
Period of such duration will be available, and will promptly notify the Borrower
and the Banks of such determination.
          SECTION 2.3. [Intentionally Omitted].
          SECTION 2.4. Notice to Banks; Funding of Loans. (a) Upon receipt of a
Notice of Borrowing, the Facility Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s share of such Borrowing, and such Notice of
Borrowing shall not thereafter be revocable by the Borrower.
          (b) Not later than 12:00 Noon (Local Time) on the date of each
Borrowing each Bank shall make available its share of such Borrowing (i) in the
case of a Borrowing in Australian Dollars, in funds immediately available in
Sydney, Australia, (ii) in the case of a Borrowing in U.S. Dollars, in Federal
or other funds immediately available in New York City, or (iii) in the case of a
Borrowing in New Zealand Dollars, in funds immediately available in Auckland,
New Zealand, in each case to the Facility Agent at the Local Payment Office.
Unless the Facility Agent determines that any applicable condition specified in
Article III has not been satisfied, the Facility Agent will make the funds so
received from the Banks available to the Borrower at the Local Payment Office or
at such other place as the Borrower and the Facility Agent may agree.
          (c) Unless the Facility Agent shall have received notice from a Bank
prior to the date of any Borrowing that such Bank will not make available to the
Facility Agent such Bank’s share of such Borrowing, the Facility Agent may
assume that such Bank has made such share available to the Facility Agent on the
date of such Borrowing in accordance with subsection (b) of this Section, and
the Facility Agent may, in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made such share available to the Facility Agent, such
Bank and the Borrower severally agree to repay to the Facility Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Facility Agent, at (i)

13



--------------------------------------------------------------------------------



 



in the case of Loans and Borrowings in Australian Dollars or New Zealand
Dollars, a rate per annum equal to the cost to the Facility Agent of funding
such Loans and Borrowings determined in accordance with its normal practice, and
(ii) in the case of Loans and Borrowings in U.S. Dollars, the Federal Funds
Rate. If such Bank shall repay to the Facility Agent such corresponding amount,
such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing for purposes of this Agreement.
          SECTION 2.5. Registry. (a) The Facility Agent shall establish and
maintain a register (the “Register”) on which it will inscribe the following
information in respect of each Loan Note: (i) its issue date and outstanding
principal amount; (ii) the name and address of the owner Bank; (iii) the account
or address of the Facility Agent to which payments are to be made for the
ratable account of the owner Bank; and (iv) details of all transfers or
assignments, advances, repayments, prepayments of all or part of the Loan Notes.
Each Bank shall record on its internal records (including computerized systems)
the foregoing information as to its own Commitment and Loans. Failure to make
any such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations hereunder.
     (b) The Borrower and the Facility Agent shall recognize the Bank whose name
appears in the Register as the absolute owner of the Loan Notes inscribed in its
name on the Register without regard to any other record or instrument. No notice
of any trust or other interest in any Loan Note will be entered on the Register.
Neither the Borrower nor the Facility Agent need take notice of any other
interest in, or claim to, any Loan Note, except as ordered by a court of
competent jurisdiction or required by law. The Register will be conclusive as to
title to a Loan Note, subject to rectification for fraud or error.
          SECTION 2.6. Maturity of Loans. (a) Each Tranche A Loan made by any
Tranche A Bank shall mature, and the principal amount thereof shall be due and
payable, together with accrued interest thereon, on the Tranche A Termination
Date in accordance with the Loan Note Deed Poll and the Loan Note issued to such
Tranche A Bank.
          (b) Each Tranche B Loan made by any Tranche B Bank shall mature, and
the principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Tranche B Termination Date in accordance with the Loan
Note Deed Poll and the Loan Note issued to such Tranche B Bank.
          (c) Each Tranche C Loan made by any Tranche C Bank shall mature, and
the principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Tranche C Termination Date in accordance with the Loan
Note Deed Poll and the Loan Note issued to such Tranche C Bank.
          SECTION 2.7. Interest Rates. (a) In accordance with the Loan Note Deed
Poll and the Loan Notes, each Loan denominated in Australian Dollars shall bear
interest on the outstanding principal amount thereof, for each day during each
Interest Period applicable thereto, at a rate per annum equal to the sum of the
Applicable Margin for such Loan for such day plus the Bank Bill Rate-Australia
applicable to such Interest Period, payable for each Interest Period on the last
day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof.
          (b) In accordance with the Loan Note Deed Poll and the Loan Notes,
each Loan denominated in U.S. Dollars shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for such
Loan for such day plus the London Interbank Offered Rate applicable to such
Interest Period. Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof.
          (c) In accordance with the Loan Note Deed Poll and the Loan Notes,
each Loan denominated in New Zealand Dollars shall bear interest on the
outstanding principal amount thereof, for each day during each Interest Period
applicable thereto, at a rate per annum equal to the sum of the Applicable
Margin for such Loan for such day plus the Bank Bill Rate-New Zealand applicable
to such

14



--------------------------------------------------------------------------------



 



Interest Period. Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof.
          (d) Any overdue principal of or interest on any Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the higher of (i) the sum of 1% per annum plus the Applicable Margin for such
Loan for such day plus the average (rounded upward, if necessary, to the next
higher 1/16 of 1% per annum) of the respective rates per annum at which one day
(or, if such amount due remains unpaid more than three Business Days, then for
such other period of time not longer than three months as the Facility Agent may
select) deposits in Australian Dollars (in the case of BBR-AUS Loans), U.S.
Dollars (in the case of Euro-Dollar Loans) or New Zealand Dollars (in the case
of BBR-NZ Loans) in an amount approximately equal to such overdue payment due to
each of the applicable Reference Banks are offered to such Reference Bank in the
London interbank market for the applicable period determined as provided above
and (ii) the sum of 1% per annum plus the Applicable Margin for such Loan for
such day plus the Bank Bill Rate-Australia (in the case of BBR-AUS Loans), the
London Interbank Offered Rate (in the case of Euro-Dollar Loans) or the Bank
Bill Rate-New Zealand (in the case of BBR-NZ Loans) applicable to such Loan at
the date such payment was due.
          (e) The Facility Agent shall determine each interest rate applicable
to the Loans hereunder. The Facility Agent shall give prompt notice to the
Borrower and the Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.
          (f) Each Reference Bank agrees to use its best efforts to furnish
quotations to the Facility Agent as contemplated by this Section. If any
applicable Reference Bank does not furnish a timely quotation, the Facility
Agent shall determine the relevant interest rate on the basis of the quotation
or quotations furnished by the remaining applicable Reference Bank or Banks, or,
if none of such quotations is available on a timely basis, the provisions of
Section 8.1 shall apply.
          (g) Anything herein to the contrary notwithstanding, each Loan that is
a Deposit Rate Loan shall bear interest, for the period from the date it becomes
a Deposit Rate Loan until such Loan ceases to be a Deposit Rate Loan or is paid
in full, for each Interest Period relating thereto, at a rate equal to the sum
of the Applicable Margin for such Loan for such Interest Period plus the Deposit
Rate, such interest to be payable on the last day of each Interest Period
relating thereto and upon payment of such Loan in full.
          SECTION 2.8. Fees. (a) The Borrower shall pay to the Facility Agent
for the account of the Tranche A Banks ratably a facility fee at the Facility
Fee Rate for the Tranche A Loans. Such facility fee shall accrue (i) from and
including the Closing Date to but excluding the date of termination of the
Tranche A Commitments in their entirety, on the daily aggregate amount of the
Tranche A Commitments (whether used or unused) and (ii) without prejudice to the
terms of Sections 2.6(a) or 2.7 or the Loan Notes, from and including such date
of termination to but excluding the date the Tranche A Loans shall be repaid in
their entirety, on the daily aggregate outstanding principal amount of the
Tranche A Loans. Accrued fees under this subsection shall be payable quarterly
in arrears on each Quarterly Date and on the date of termination of the Tranche
A Commitments in their entirety (and, if later, each date on which the Tranche A
Loans to the Borrower shall be repaid in their entirety).
          (b) The Borrower shall pay to the Facility Agent for the account of
the Tranche B Banks ratably a facility fee at the Facility Fee Rate for the
Tranche B Loans. Such facility fee shall accrue (i) from and including the
Closing Date to but excluding the date of termination of the Tranche B
Commitments in their entirety, on the daily aggregate amount of the Tranche B
Commitments (whether used or unused) and (ii) without prejudice to the terms of
Sections 2.6(b) or 2.7 or the Loan Notes, from and including such date of
termination to but excluding the date the Tranche B Loans shall be repaid in
their entirety, on the daily aggregate outstanding principal amount of the
Tranche B Loans. Accrued fees under this subsection shall be payable quarterly
in arrears on each Quarterly Date and on the date of termination of the Tranche
B Commitments in their entirety (and, if later, each date on which the Tranche B
Loans to the Borrower shall be repaid in their entirety).

15



--------------------------------------------------------------------------------



 



          (c) The Borrower shall pay to the Facility Agent for the account of
the Tranche C Banks ratably a facility fee at the Facility Fee Rate for the
Tranche C Loans. Such facility fee shall accrue (i) from and including the
Closing Date to but excluding the date of termination of the Tranche C
Commitments in their entirety, on the daily aggregate amount of the Tranche C
Commitments (whether used or unused) and (ii) without prejudice to the terms of
Sections 2.6(c) or 2.7 or the Loan Notes, from and including such date of
termination to but excluding the date the Tranche C Loans shall be repaid in
their entirety, on the daily aggregate outstanding principal amount of the
Tranche C Loans. Accrued fees under this subsection shall be payable quarterly
in arrears on each Quarterly Date and on the date of termination of the Tranche
C Commitments in their entirety (and, if later, each date on which the Tranche C
Loans to the Borrower shall be repaid in their entirety).
          (d) Anything herein to the contrary notwithstanding, during such
period as a Bank is a Defaulting Bank, such Defaulting Bank will not be entitled
to any fees accruing during such period pursuant to this Section 2.8 (without
prejudice to the rights of the Non-Defaulting Banks in respect of such fees).
          SECTION 2.9. Optional Termination or Reduction of Commitments.
(a) During the Tranche A Revolving Credit Period, the Borrower may, upon at
least three Business Days’ notice to the Facility Agent, (i) terminate the
Tranche A Commitments at any time, if no Tranche A Loans are outstanding at such
time or (ii) ratably reduce from time to time by an aggregate amount of
A$100,000,000 or a larger multiple of A$10,000,000, the aggregate amount of the
Tranche A Commitments in excess of the aggregate outstanding principal amount of
the Tranche A Loans.
          (b) During the Tranche B Revolving Credit Period, the Borrower may,
upon at least three Business Days’ notice to the Facility Agent, (i) terminate
the Tranche B Commitments at any time, if no Tranche B Loans are outstanding at
such time or (ii) ratably reduce from time to time by an aggregate amount of
A$100,000,000 or a larger multiple of A$10,000,000, the aggregate amount of the
Tranche B Commitments in excess of the aggregate outstanding principal amount of
the Tranche B Loans.
          (c) During the Tranche C Revolving Credit Period, the Borrower may,
upon at least three Business Days’ notice to the Facility Agent, (i) terminate
the Tranche C Commitments at any time, if no Tranche C Loans are outstanding at
such time or (ii) ratably reduce from time to time by an aggregate amount of
A$50,000,000 or a larger multiple of A$5,000,000, the aggregate amount of the
Tranche C Commitments in excess of the aggregate outstanding principal amount of
the Tranche C Loans.
          (d) The Borrower may terminate the unused amount of the Commitment of
a Defaulting Bank upon not less than three Business Days’ prior notice to the
Facility Agent (which will promptly notify the Banks thereof), provided that
such termination will not be deemed to be a waiver or release of any claim the
Borrower, the Facility Agent or any Bank may have against such Defaulting Bank.
          SECTION 2.10. Method of Electing Interest Periods. (a) The Borrower
will select the duration of each Interest Period by delivering a notice (a
“Notice of Interest Rate Election”) to the Facility Agent not later than
10:30 A.M. (Local Time) on the third Business Day (or, if an Interest Period of
nine or twelve months or an Interest Period shorter than one month is elected,
the fifth Business Day) before the first day of such Interest Period. A Notice
of Interest Rate Election may, if it so specifies, apply to only a portion of
the aggregate principal amount of the relevant Group of Loans; provided that
(i) such portion is allocated ratably among the Loans comprising such Group and
(ii) the portion to which such Notice applies, and the remaining portion to
which it does not apply, are each: (A) for Tranche A Loans, A$50,000,000 or
U.S.$50,000,000, as applicable, or any larger multiple of A$5,000,000 or
U.S.$5,000,000, as applicable, (B) for Tranche B Loans, A$50,000,000 or
U.S.$50,000,000, as applicable, or any larger multiple of A$5,000,000 or
U.S.$5,000,000, as applicable, and (C) for Tranche C

16



--------------------------------------------------------------------------------



 



Loans, A$25,000,000 or NZ$25,000,000, as applicable, or any larger multiple of
A$5,000,000 or NZ$5,000,000, as applicable.
          (b) Each Notice of Interest Rate Election shall specify (i) the Group
of Loans (or portion thereof) to which such notice applies and (ii) the duration
of the next succeeding Interest Period. Each Interest Period specified in a
Notice of Interest Rate Election shall comply with the provisions of the
definition of Interest Period.
          (c) Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Facility Agent shall promptly
notify each Bank of the contents thereof, and such notice shall not thereafter
be revocable by the Borrower (subject, however, to determinations by the Banks
or the Required Banks in the case of Interest Periods of nine months or twelve
months or of shorter than one month).
          SECTION 2.11. Mandatory Termination and Reduction of Commitments.
(a) The Tranche A Commitments shall terminate on the Tranche A Termination Date
and any Tranche A Loans then outstanding (together with accrued interest
thereon) shall be due and payable on such date.
          (b) The Tranche B Commitments shall terminate on the Tranche B
Termination Date and any Tranche B Loans then outstanding (together with accrued
interest thereon) shall be due and payable on such date.
          (c) The Tranche C Commitments shall terminate on the Tranche C
Termination Date and any Tranche C Loans then outstanding (together with accrued
interest thereon) shall be due and payable on such date.
          (d) If at any date prior to the Final Termination Date, AXP shall
cease to own, directly or indirectly, at least 79.5% of the outstanding shares
of common stock of TRS, or AXP and TRS shall cease together to own, directly or
indirectly, at least 79.5% of the outstanding shares of common stock of the
Borrower and American Express Overseas Credit Corporation Limited, then (i) the
Commitments shall terminate on such date, without any requirement of notice or
other action by any party hereto, and the Borrower shall no longer be entitled
to borrow hereunder and (ii) each outstanding Loan shall mature, and shall be
due and payable, together with accrued interest thereon, on the earlier of the
last day of the then current Interest Period (if any) applicable thereto and the
ninetieth (90th) day after such date when AXP or TRS (as the case may be) shall
cease to own such shares as provided above.
          (e) The Borrower shall forthwith notify the Facility Agent and each
Bank of any event described in subsection (d) above.
          SECTION 2.12. Optional Prepayments. (a) With respect to Tranche A
Loans, subject to Section 2.14, the Borrower may (i) upon at least three
Business Days’ notice to the Facility Agent, prepay any Group of BBR-AUS Loans,
in each case in whole or from time to time in part, in amounts aggregating
A$5,000,000 or any larger multiple of A$500,000, or (ii) upon at least three
Business Days’ notice to the Facility Agent, prepay any Group of Euro-Dollar
Loans, in each case in whole at any time, or from time to time in part in
amounts aggregating U.S.$5,000,000 or any larger multiple of U.S.$500,000, in
each case by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment. Each such optional prepayment shall
be applied to prepay the Tranche A Loans of the several Tranche A Banks ratably.
          (b) With respect to Tranche B Loans, subject to Section 2.14, the
Borrower may (i) upon at least three Business Days’ notice to the Facility
Agent, prepay any Group of BBR-AUS Loans, in each case in whole or from time to
time in part, in amounts aggregating A$5,000,000 or any larger multiple of
A$500,000, or (ii) upon at least three Business Days’ notice to the Facility
Agent, prepay any Group of Euro-Dollar Loans, in each case in whole at any time,
or from time to time in part in amounts aggregating U.S.$5,000,000 or any larger
multiple of U.S.$500,000, in each case by paying the principal

17



--------------------------------------------------------------------------------



 



amount to be prepaid together with accrued interest thereon to the date of
prepayment. Each such optional prepayment shall be applied to prepay the Tranche
B Loans of the several Tranche B Banks ratably.
          (c) With respect to Tranche C Loans, subject to Section 2.14, the
Borrower may (i) upon at least three Business Days’ notice to the Facility
Agent, prepay any Group of BBR-AUS Loans, in each case in whole or from time to
time in part, in amounts aggregating A$2,500,000 or any larger multiple of
A$250,000, or (ii) upon at least three Business Days’ notice to the Facility
Agent, prepay any Group of BBR-NZ Loans, in each case in whole at any time, or
from time to time in part in amounts aggregating NZ$2,500,000 or any larger
multiple of NZ$250,000, in each case by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment. Each
such optional prepayment shall be applied to prepay the Tranche C Loans of the
several Tranche C Banks ratably.
          (d) Upon receipt of a notice of prepayment pursuant to this Section,
the Facility Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share (if any) of such prepayment, and such notice shall
not thereafter be revocable by the Borrower.
          SECTION 2.13. General Provisions as to Payments.
          (a) All payments of principal of and interest on any Loan made in each
Specified Currency shall be made in such Specified Currency.
          (b) The Borrower shall make each payment of principal of, and interest
on, the Loans and of fees hereunder, not later than (x) in the case of payments
in Australian Dollars, by 12:00 Noon (Local Time), (y) in the case of payments
in respect of Loans in U.S. Dollars by 12:00 Noon (Local Time) or (z) in the
case of payments in respect of Loans in New Zealand Dollars by 12:00 Noon (Local
Time), on the date when due, (i) in the case of payments in Australian Dollars,
in funds immediately available in Sydney, Australia, (ii) in the case of
payments in U.S. Dollars, in Federal or other funds immediately available in New
York City and (iii) in the case of payments in New Zealand Dollars, in funds
immediately available in Auckland, New Zealand. The Facility Agent will promptly
distribute each payment of principal and interest received by the Facility Agent
in respect of any Class for the account of the Banks comprising such Class their
ratable share thereof. Whenever any payment of principal of, or interest on, the
Loans shall be due on a day which is not a Business Day, the date for payment
thereof shall be extended to the next succeeding Business Day unless such
succeeding Business Day falls in another calendar month, in which case the date
for payment thereof shall be the immediately preceding Business Day.
          (c) Unless the Facility Agent shall have received notice from the
Borrower prior to the date on which any payment is due from the Borrower to any
of the Banks hereunder that the Borrower will not make such payment in full, the
Facility Agent may assume that the Borrower has made such payment in full to the
Facility Agent on such date, and the Facility Agent may, in reliance upon such
assumption, cause to be distributed to such Bank on such due date an amount
equal to the amount then due such Bank. If and to the extent that the Borrower
shall not have so made such payment, such Bank shall repay to the Facility Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Facility Agent, at a rate per
annum equal to the cost to the Facility Agent of funding such amount determined
in accordance with its normal practice.
          (d) All payments made by the Borrower under the Credit Documents shall
be made without set-off, deduction or counterclaim.
          SECTION 2.14. Funding Losses. If the Borrower makes any payment of
principal with respect to any Loan or if any Loan is converted (pursuant to
Article II, VI or VIII or otherwise, but excluding Section 8.2), in each case on
any day other than the last day of an Interest Period applicable

18



--------------------------------------------------------------------------------



 



thereto or the last day of an applicable period fixed pursuant to
Section 2.7(d), or if the Borrower fails to borrow, prepay, convert or continue
any Loan after notice has been given to any Bank in accordance with
Section 2.4(a), 2.12(d) or 2.10(c), the Borrower shall reimburse each affected
Bank within 15 days after demand for any resulting loss or expense incurred by
it (or by an existing or prospective Participant in such Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or conversion or failure to borrow, prepay, convert or
continue, provided that such Bank shall have delivered to the Borrower a
certificate as to the amount of such loss or expense, which certificate shall be
conclusive in the absence of manifest error.
          SECTION 2.15. Computation of Interest and Fees. Interest based on the
Bank Bill Rate-Australia or the Bank Bill Rate-New Zealand shall be computed on
the basis of a year of 365 days and paid for the actual number of days elapsed
(including the first day but excluding the last day), and interest based on the
Euro-Dollar Rate, interest on Deposit Rate Loans and all fees payable hereunder
shall be computed on the basis of a year of 360 days and paid for the actual
number of days elapsed (including the first day but excluding the last day).
          SECTION 2.16. Regulation D Compensation. In accordance with the Loan
Note Deed Poll and the Loan Notes, a Bank may require the Borrower to pay,
contemporaneously with each payment of interest on Euro-Dollar Loans, additional
interest on each Euro-Dollar Loan of such Bank at a rate per annum determined by
such Bank up to but not exceeding the excess of (i) (A) the applicable London
Interbank Offered Rate divided by (B) one minus the Euro-Dollar Reserve
Percentage over (ii) the applicable London Interbank Offered Rate. Any Bank
wishing to require payment of such additional interest (x) shall so notify the
Borrower and the Facility Agent, in which case such additional interest on the
Euro-Dollar Loans of such Bank shall be payable to such Bank at the place
indicated in such notice with respect to each Interest Period commencing at
least three Euro-Dollar Business Days after the giving of such notice and
(y) shall notify the Borrower at least five Euro-Dollar Business Days prior to
each date on which interest is payable on the Euro-Dollar Loans of the amount
then due it under this subsection.
          SECTION 2.17. Currency Translations. (a) The Australian Dollar Amount
of each Tranche A Loan in U.S. Dollars shall be determined by the Facility Agent
(i) on the date of borrowing, as to each such Tranche A Loan borrowed on such
date and (ii) on the last day of each Interest Period, as to each such Tranche A
Loan outstanding on such date. If after giving effect to any such determination
pursuant to the preceding sentence, the aggregate Australian Dollar Amount of
the Tranche A Loans exceeds an amount equal to 105% of the original Australian
Dollar Amount thereof, the Borrower shall, in accordance with the Loan Note Deed
Poll and the Loan Notes, prepay such principal amount (together with accrued
interest thereon) of the outstanding Tranche A Loans, if any Tranche A Loans are
then outstanding, as may be necessary to eliminate such excess. Such prepayment
shall be made at the end of the then current Interest Period applicable thereto.
          (b) The Australian Dollar Amount of each Tranche B Loan in U.S.
Dollars shall be determined by the Facility Agent (i) on the date of borrowing,
as to each such Tranche B Loan borrowed on such date and (ii) on the last day of
each Interest Period, as to each such Tranche B Loan outstanding on such date.
If after giving effect to any such determination pursuant to the preceding
sentence, the aggregate Australian Dollar Amount of the Tranche B Loans exceeds
an amount equal to 105% of the original Australian Dollar Amount thereof, the
Borrower shall, in accordance with the Loan Note Deed Poll and the Loan Notes,
prepay such principal amount (together with accrued interest thereon) of the
outstanding Tranche B Loans, if any Tranche B Loans are then outstanding, as may
be necessary to eliminate such excess. Such prepayment shall be made at the end
of the then current Interest Period applicable thereto.
          (c) The Australian Dollar Amount of each Tranche C Loan in New Zealand
Dollars shall be determined by the Facility Agent (i) on the date of borrowing,
as to each such Tranche C Loan borrowed on such date and (ii) on the last day of
each Interest Period, as to each such Tranche C Loan outstanding on such date.
If after giving effect to any such determination pursuant to the preceding

19



--------------------------------------------------------------------------------



 



sentence, the aggregate Australian Dollar Amount of the Tranche C Loans exceeds
an amount equal to 105% of the original Australian Dollar Amount thereof, the
Borrower shall, in accordance with the Loan Note Deed Poll and the Loan Notes,
prepay such principal amount (together with accrued interest thereon) of the
outstanding Tranche C Loans, if any Tranche C Loans are then outstanding, as may
be necessary to eliminate such excess. Such prepayment shall be made at the end
of the then current Interest Period applicable thereto.
          SECTION 2.18. Judgment Currency. If for the purpose of obtaining
judgment in any court it is necessary to convert a sum due from the Borrower
under any of the Credit Documents in the currency expressed to be payable herein
or under the Loan Notes (the “relevant currency”) into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which, in accordance with normal
banking procedures, the Facility Agent could purchase the relevant currency with
such other currency at the Facility Agent’s New York office on the Business Day
preceding that on which final judgment is given. The obligations of the Borrower
in respect of any sum due to any Bank or the Facility Agent under any of the
Credit Documents shall, notwithstanding any judgment in a currency other than
the relevant currency, be discharged only to the extent that on the Business Day
following receipt by such Bank or the Facility Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Bank or the Facility Agent
(as the case may be) may in accordance with normal banking procedures purchase
the relevant currency with such other currency; if the amount of the relevant
currency so purchased is less than the sum originally due to such Bank or the
Facility Agent, as the case may be, in the relevant currency, the Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Bank or the
Facility Agent, as the case may be, against such loss, and if the amount of the
relevant currency so purchased exceeds (a) the sum originally due to any Bank or
the Facility Agent, as the case may be, in the relevant currency and (b) any
amounts shared with other Banks as a result of allocations of such excess as a
disproportionate payment to such Bank under Section 9.4, such Bank or the
Facility Agent, as the case may be, agrees to remit such excess to the Borrower.
          SECTION 2.19. Public Offer Within s128F. (a) The Mandated Lead
Arrangers severally represent and warrant to the Borrower that (i) on behalf of
the Borrower they have made invitations for the subscription of Loan Notes and
corresponding participations (in a form agreed with the Borrower) to at least
ten Persons, each of whom the officers of the Mandated Lead Arrangers involved
in the transactions contemplated hereby on a day to day basis believe carries on
the business of providing finance or investing or dealing in securities in the
course of operating in financial markets, for the purposes of s128F(3)(a)(i) of
the Tax Act, and each of whom has been disclosed to the Borrower; and (ii) the
Mandated Lead Arrangers have not made, and the Mandated Lead Arrangers severally
undertake that they will not make, offers or invitations referred to in clause
(i) above to Persons whom such officers are aware or reasonably believe are
Offshore Associates of the Borrower or are Associates of any of the other
offerees.
          (b) The Borrower confirms that none of the potential offerees whose
names were disclosed to it by the Mandated Lead Arrangers prior to the date of
this Agreement was known or suspected by it to be an Offshore Associate of the
Borrower or an Associate of any other such offeree and it will immediately
advise the Mandated Lead Arrangers and the Facility Agent if any of the parties
disclosed to it by the Mandated Lead Arrangers or the Facility Agent is known or
suspected by it to be an Offshore Associate of the Borrower or an Associate of
any other such offeree.
          (c) Each Bank listed in Schedule 1.1(a) represents and warrants to the
Borrower that it is, and at the time it acquires Loan Notes will be, carrying on
the business of providing finance, or investing or dealing in securities, in the
course of operating in financial markets.
          (d) The Mandated Lead Arrangers will provide (and in connection with
any Loan Notes held by or issued to it, each Bank will provide) to the Borrower
when reasonably requested by the Borrower any factual information in its
possession or which it is reasonably able to provide to assist the Borrower to
demonstrate (based upon tax advice received by the Borrower) that the public
offer test under

20



--------------------------------------------------------------------------------



 



s128F of the Tax Act has been satisfied in relation to such Loan Notes and that
s128F applies to interest paid by the Borrower in relation to such Loan Notes
notwithstanding s128F(6) of the Tax Act, when to do so will not in such Mandated
Lead Arranger’s or Bank’s reasonable opinion breach any law or regulation or any
duty of confidence.
          (e) The parties hereto confirm and agree that the transactions
contemplated by this Agreement constitute, for all purposes of the law of the
State of New York and the laws of the United States, a commercial loan
transaction, and that neither the Loans nor the Loan Notes are intended to be
securities for purposes of the United States Securities Act of 1933 or any other
securities laws of the United States or of any State thereof.
          (f) Except as expressly set forth in this Section 2.19, none of the
Mandated Lead Arrangers, in their capacities as such, shall have any obligation,
liability or responsibility whatsoever, or shall make any representation or
warranty whatsoever, under or in connection with any of the Credit Documents or
the transactions contemplated thereby.
          SECTION 2.20. Reliquefication Bills. (a) The Borrower irrevocably and
for value authorizes each Bank (at the option of such Bank) from time to time to
prepare reliquefication bills of exchange in relation to any Loan of such Bank
denominated in Australian Dollars (each, a “Reliquefication Bill”) and to sign
them as drawer or endorser in the name of and on behalf of the Borrower. The
total face amount of all Reliquefication Bills prepared by any Bank and
outstanding in relation to any Loan must not at any time exceed the principal
amount of such Loan plus the total interest on such Loan for the relevant
Interest Period. Each Reliquefication Bill must mature on or before the last day
of any relevant Interest Period. Each Bank may realize or deal with any
Reliquefication Bill prepared by it according to its own discretion.
          (b) Each Bank shall indemnify the Borrower on demand against all
liabilities, costs and expenses incurred by the Borrower by reason of its being
a party to a Reliquefication Bill prepared by such Bank; provided, however, that
such indemnification shall not affect any obligation of the Borrower hereunder
or under the Loan Note Deed Poll.
          (c) If a Reliquefication Bill is presented to the Borrower by a Bank
and the Borrower discharges it by payment, the amount of that payment will be
deemed to have been applied against amounts payable to such Bank.
          (d) The Borrower will not be required to gross up, indemnify or make
any payment (including payments required under Section 8.4) above the face
amount of a Reliquefication Bill in connection with any Bank’s preparation of
such Reliquefication Bill.
ARTICLE III
CONDITIONS
          SECTION 3.1. Closing. This Agreement shall become effective, and the
closing hereunder shall occur, upon receipt by the Facility Agent of the
following documents, each dated the Closing Date unless otherwise indicated:
          (a) this Agreement, duly executed by each of the parties hereto, and
the Loan Note Deed Poll, duly executed by the Borrower and delivered to the
Facility Agent in escrow;
          (b) an opinion of David S. Carroll, Counsel of the Borrower,
substantially in the form of Exhibit E hereto and covering such additional
matters relating to the transactions contemplated hereby as the Facility Agent
may reasonably request;

21



--------------------------------------------------------------------------------



 



          (c) an opinion of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel for the Facility Agent, substantially in the form of Exhibit F
hereto and covering such additional matters relating to the transactions
contemplated hereby as the Facility Agent may reasonably request, and an opinion
of Allens Arthur Robinson, special Australian counsel for the Facility Agent,
covering such matters relating to the transactions contemplated hereby as the
Facility Agent may reasonably request;
          (d) all documents the Facility Agent may reasonably request relating
to the existence of the Borrower, the corporate authority for and the validity
of the Credit Documents, and any other matters relevant hereto, all in form and
substance satisfactory to the Facility Agent;
          (e) evidence satisfactory to the Facility Agent that the Borrower is a
registered foreign company in Australia;
          (f) for each Bank, a letter (which letter may consist of the Notice of
Borrowing referenced in clause (g) below) from the Borrower dated at least three
Business Days prior to the Closing Date containing break funding indemnification
language in favor of such Bank in case the Closing Date does not occur on the
date notified to such Bank by the Borrower;
          (g) evidence satisfactory to the Facility Agent that the outstanding
principal amount of and interest on the “Loans” under, and as defined in, and
all other amounts owing under or in respect of, the Existing Subscription
Agreement to any “Bank” thereunder, shall have been (or shall simultaneously be)
paid in full, and all commitments to extend credit thereunder shall have been
terminated, in each case in a manner satisfactory to the Facility Agent. To
effect the foregoing payment, the Borrower shall be deemed to have borrowed
Loans from the Banks and the Banks shall be deemed to have made Loans to the
Borrower, and each Bank that is not a “Bank” under the Existing Subscription
Agreement and each Bank whose aggregate outstanding principal amount of Loans to
be made pursuant to this clause (g) is greater than such Bank’s aggregate
outstanding principal amount of “Loans” under the Existing Subscription
Agreement shall have funded Loans, so that after giving effect to such deemed
and/or funded Loans, the Loans described in the Notice of Borrowing delivered by
the Borrower to the Facility Agent as required by Section 2.2 for the Borrowings
on the Closing Date shall be held by the respective Banks ratably in accordance
with the amounts of their respective Commitments; and
          (h) evidence satisfactory to the Facility Agent that the Borrower
shall have paid all fees and expenses due and payable as of or before the
Closing Date to the Facility Agent and the Banks.
The Facility Agent shall promptly notify the Borrower and the Banks of the
Closing Date, and such notice shall be conclusive and binding on all parties
hereto.
          SECTION 3.2. Borrowings. The obligation of any Bank to make a Loan by
subscribing to Loan Notes on the occasion of any Borrowing is subject to the
satisfaction of the following conditions:
     (a) the fact that the Closing Date shall have occurred on or prior to
August 31, 2011;
     (b) receipt by the Facility Agent of a Notice of Borrowing as required by
Section 2.2;
     (c) the fact that, immediately after such Borrowing, (i) the Total
Outstandings will not exceed the Total Commitments; (ii) if such Borrowing is a
Tranche A Borrowing, the Tranche A Outstandings will not exceed the Tranche A
Commitments; (iii) if such Borrowing is a Tranche B Borrowing, the Tranche B
Outstandings will not exceed the Tranche B Commitments and (iv) if such
Borrowing is a Tranche C Borrowing, the Tranche C Outstandings will not exceed
the Tranche C Commitments;

22



--------------------------------------------------------------------------------



 



     (d) the fact that, immediately before and after such Borrowing, no Default
shall have occurred and be continuing; and
     (e) the fact that the representations and warranties of the Borrower
contained in Sections 4.1 through 4.4(a) and 4.6 through 4.12 shall be true and
correct on and as of the date of such Borrowing as if made on and as of such
date.
Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(c), (d) and (e) of this Section.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants that:
          SECTION 4.1. Corporate Existence and Power. The Borrower and each of
its Significant Subsidiaries has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the jurisdiction of its
incorporation and has qualified as a foreign corporation in each other
jurisdiction where the failure so to qualify would have a material adverse
effect on its business or properties, and the Borrower has all corporate powers
required to carry on its business as now conducted and to enter into and carry
out the transactions contemplated by the Credit Documents.
          SECTION 4.2. Corporate and Government Authorization. The execution,
delivery and performance by the Borrower of the Credit Documents have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene or constitute a default under (a) the certificate of incorporation or
by-laws of the Borrower or (b) any law or regulation applicable to the Borrower
or (c) any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or result in the creation or imposition of any Lien on
any material asset of the Borrower.
          SECTION 4.3. Binding Effect. This Agreement and the Loan Note Deed
Poll constitute valid, binding and enforceable obligations of the Borrower and
the Loan Notes, if and when executed and delivered in accordance with this
Agreement, will constitute valid, binding and enforceable obligations of the
Borrower.
          SECTION 4.4. Financial Information. (a) The consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of December 31, 2010 and
the related consolidated statements of income, shareholders’ equity and cash
flows for the fiscal year then ended, reported on by PricewaterhouseCoopers LLP,
copies of which have been delivered to the Banks, fairly present, in conformity
with generally accepted accounting principles, the consolidated financial
position of the Borrower and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year.
          (b) Since December 31, 2010, there has been no change in the business,
financial position or results of operations of the Borrower which would have a
material adverse effect on the ability of the Borrower to perform its
obligations under the terms of this Agreement and its Loan Notes.
          SECTION 4.5. Litigation; Defaults. There is no action, suit or
proceeding pending, or to the knowledge of the Borrower threatened, against or
affecting the Borrower or any of its Significant Subsidiaries before any court
or arbitration tribunal or any governmental department, administrative agency or
instrumentality, which, in the case of actions, suits or proceedings pending or
threatened, is likely to, or, in the case of actions, suits or proceedings
affecting the Borrower or any of its Significant Subsidiaries, will, materially
adversely affect the ability of the Borrower to perform its obligations under

23



--------------------------------------------------------------------------------



 



the Credit Documents in accordance with their terms. The Borrower and its
Significant Subsidiaries are not in default in any respect which is likely to
have a material adverse effect on the consolidated financial position or
consolidated results of operations of the Borrower and its Consolidated
Subsidiaries with respect to any law, rule, regulation order, writ, judgment,
injunction, decree, determination or award presently in effect and applicable to
the Borrower or any of its Significant Subsidiaries.
          SECTION 4.6. Taxes. The Borrower and its Significant Subsidiaries have
filed all United States federal income tax returns and all other material tax
returns which are required to be filed and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any of
its Significant Subsidiaries, except such taxes, if any, as are not required to
be paid by reason of the provisions of Section 5.2. The charges, accruals and
reserves on the books of the Borrower and its Significant Subsidiaries in
respect of any taxes or other governmental charges are, in the opinion of the
Borrower, adequate in the aggregate.
          SECTION 4.7. Patents, Trademarks, etc. The Borrower and its
Significant Subsidiaries own and possess such patents, trademarks, service
marks, trade names, copyrights, or rights in any thereof, as in the aggregate
are adequate in the judgment of the Borrower for the conduct of the business of
the Borrower and its Significant Subsidiaries as now conducted.
          SECTION 4.8. Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the applicable minimum funding standards of
ERISA and the Internal Revenue Code with respect to each Plan (except as
otherwise permitted under ERISA or the Internal Revenue Code) and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code, and does not have any present liability to
the PBGC under Title IV of ERISA or any withdrawal liability to any Plan under
Title IV of ERISA.
          SECTION 4.9. Investment Company Act. The Borrower is not, and
immediately after the application of the proceeds of each Loan hereunder will
not be, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended.
          SECTION 4.10. Compliance with Laws. The Borrower and its Significant
Subsidiaries are in compliance with all applicable statutes, ordinances, rules
and regulations, except where a lack of compliance therewith could not
reasonably be expected to have a material adverse effect on the ability of the
Borrower to perform its obligations under the terms of the Credit Documents. In
the ordinary course of its business, the Borrower conducts an ongoing review of
the effect of Environmental Laws on the business, operations and properties of
itself and its Subsidiaries, in the course of which it identifies and evaluates
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of properties presently
or previously owned, any capital or operating expenditures required to achieve
or maintain compliance with environmental protection standards imposed by law or
as a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or hazardous substances, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses). On the
basis of this review, the Borrower has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, could not reasonably be expected to have a material adverse effect on its
ability to perform its obligations under the terms of the Credit Documents.
          SECTION 4.11. Full Disclosure. All information heretofore furnished by
the Borrower to the Facility Agent or any Bank for purposes of or in connection
with this Agreement or any transaction contemplated hereby is, and all such
information hereafter furnished by the Borrower to the Facility Agent or any
Bank hereunder will be, true and accurate in all material respects on the date
as of which such information is stated or certified and such information does
not contain and will not contain any untrue statement of a material fact and
such information does not omit and will not omit to state a material fact
necessary to make the statements contained in such information, in light of the

24



--------------------------------------------------------------------------------



 



circumstances under which they were made, not misleading. The Borrower has
disclosed to the Facility Agent and each Bank in writing any and all facts known
to the Borrower which could reasonably be expected to have a material adverse
effect on the ability of the Borrower to perform its obligations under the terms
of the Credit Documents.
          SECTION 4.12. Margin Regulations. The proceeds of the Loans made under
this Agreement to the Borrower will be used by it for its general corporate
purposes. None of such proceeds will be used in violation of Regulation T, U or
X of the Board of Governors of the Federal Reserve System.
ARTICLE V
COVENANTS
          The Borrower agrees that, so long as any Bank has any Commitment
hereunder or any amount payable under the Credit Documents by the Borrower
remains unpaid:
     SECTION 5.1. Information. The Borrower will deliver to each of the Banks:
     (a) as soon as available and in any event within 100 days after the end of
each fiscal year of the Borrower, the balance sheet of the Borrower and the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such fiscal year and the related statements and consolidated
statements of income, cash flows and changes in stockholders’ equity for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all certified by PricewaterhouseCoopers LLP or other
independent public accountants of nationally recognized standing;
     (b) as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such quarter and for the portion of the Borrower’s fiscal year
ended at the end of such quarter, setting forth in the case of such consolidated
statements of income and cash flows, in comparative form the figures for the
corresponding quarter and the corresponding portion of the Borrower’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, generally accepted accounting principles and
consistency by the chief financial officer or the chief accounting officer of
the Borrower;
     (c) as soon as practicable after the filing thereof, copies of all filings
on Form 8-K which the Borrower shall have filed with the Securities and Exchange
Commission;
     (d) forthwith upon the occurrence of any Default, a certificate of the
Chairman, President, any Vice President or Treasurer of the Borrower setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;
     (e) simultaneously with the delivery by the Borrower of each set of
financial statements and each report referred to in clauses (a) and (b) above
and clause (k) below, a certificate of the chief financial officer, the
Treasurer or the Comptroller of the Borrower stating whether there exists on the
date of such certificate any Default and, if any Default then exists, specifying
the nature and period of existence thereof and the action the Borrower is taking
and proposes to take with respect thereto;
     (f) simultaneously with the delivery of the consolidated financial
statements of the Borrower and its Consolidated Subsidiaries referred to in
clause (a) above, a statement of the firm

25



--------------------------------------------------------------------------------



 



of independent public accountants which audited such financial statements to the
effect that in the course of their audit of such financial statements nothing
has come to their attention to lead them to believe that there exists any
Default, it being understood that the examination of such accountants cannot be
relied upon to give them knowledge of any Default;
     (g) promptly upon the mailing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements which the
Borrower shall have sent to its shareholders;
     (h) promptly upon the filing thereof, copies of all registration statements
and periodic reports which the Borrower shall have filed with the Securities and
Exchange Commission;
     (i) promptly after any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice; or
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Plan, a copy of such notice;
provided that the Borrower shall have no obligation under this subsection (i) to
deliver a notice relating to a Multi-employer Plan unless it has knowledge that
such notice has been given or is required to be given or has been received, as
specified in clause (i), (ii) or (iii) above;
     (j) prompt written notice of any of the actions, suits, proceedings,
judgments, orders, awards or decrees referred to in Section 4.5 if the Borrower
is not at the time subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended; and
     (k) from time to time such additional information regarding the financial
position or business of the Borrower or any of its Significant Subsidiaries as
the Facility Agent, at the request of any Bank, may reasonably request.
     SECTION 5.2. Corporate Existence; Maintenance of Properties; Insurance;
Payment of Taxes. The Borrower will, and will cause each of its Significant
Subsidiaries to:
     (a) except as permitted by Section 5.4, do all things necessary to preserve
and keep in full force and effect its corporate existence, rights and
franchises, provided that nothing in this clause (a) shall prevent the
abandonment or termination of the corporate existence, rights or franchises of
any such Significant Subsidiary which, in the opinion of the Board of Directors
of the Borrower, is in the best interests of the Borrower and not
disadvantageous in any material respect;
     (b) maintain its plant and property used in its continuing operations in
good repair, working order and condition;
     (c) insure its assets and business in such manner and to such extent as is
customary for companies engaged in the same or similar businesses in similar
locations; and
     (d) pay and discharge all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties or
assets of the Borrower or any such Significant Subsidiary; provided that it
shall not be required to pay or discharge any such tax, assessment, charge, levy
or claim which
     (i) is being contested in good faith by appropriate proceedings and for

26



--------------------------------------------------------------------------------



 



which the Borrower’s aggregate tax reserves are deemed by it to be adequate, or
     (ii) is asserted or imposed by any government or taxing authority outside
of the United States if, in the opinion of the Board of Directors of the
Borrower, nonpayment or non-discharge is in the best interests of the Borrower
and not disadvantageous in any material respect to the Banks.
          SECTION 5.3. Negative Pledge. The Borrower will not create, assume or
suffer to exist any Lien on any of its property or assets now owned or hereafter
acquired by the Borrower, except:
     (a) any Lien existing on the date of this Agreement and disclosed on
Schedule 5.3;
     (b) any Lien on property or assets existing at the time of acquisition of
such property or assets by the Borrower and any Lien on property or assets of
any corporation at the time such corporation is merged with or into the
Borrower;
     (c) any Lien on property or assets incurred or assumed for the purpose of
financing all or any part of the purchase price of such property or assets prior
to, concurrently with, or within 120 days after the acquisition thereof;
     (d) any Lien arising pursuant to any Non-Recourse Receivables Transactions;
and Liens created by the Borrower or any of its Significant Subsidiaries as
security for indebtedness owing to AXP or to a Wholly-Owned Subsidiary of AXP or
Liens arising from the sale or disposition of notes, accounts receivable or
other rights to receive payment by Borrower or any of its Significant
Subsidiaries to AXP or to any Wholly-Owned Subsidiary of AXP including without
limitation Liens granted by the Borrower or any of its Significant Subsidiaries
to secure its obligations in connection with the collection of such notes,
accounts receivable or other rights to receive payment;
     (e) any Lien arising out of the refinancing, extension, renewal or
replacement of any Lien permitted by any of the clauses of this Section 5.3,
provided that the principal amount of indebtedness secured thereby is not
increased and is not secured by any additional property or assets of the
Borrower other than accessions and improvements on the property or assets
covered by the original Lien;
     (f) any Lien not in excess of U.S.$1,000,000 (or its equivalent in any
other currency) arising pursuant to any order of attachment, distraint or
similar legal process arising in connection with court proceedings so long as
the claims secured thereby are being contested in good faith by appropriate
proceedings;
     (g) Liens for taxes, assessments and governmental charges or levies not at
the time due or which are being contested in good faith by appropriate
proceedings;
     (h) Liens incident to the conduct of the Borrower’s business or the
ownership of its properties or assets which do not in the aggregate materially
detract from the value of its properties or assets or materially impair the use
thereof in the operation of its business;
     (i) Liens on deposits of the Borrower with banks so long as such deposits
are made in connection with loans made by such banks to the Borrower or any of
its affiliates;
     (j) Liens on real property to secure the payment of all or any part of the
purchase price of such real property or the cost of construction thereof or the
cost of improvements thereon or to secure any debt incurred prior to, at the
time of or after the acquisition of such real property for the purpose of
financing all or any part of the purchase price thereof, the costs of
construction thereof or the costs of improvements thereto;

27



--------------------------------------------------------------------------------



 



     (k) Liens on property existing at the time of acquisition of such property
by the Borrower or any of its Significant Subsidiaries or to secure the payment
of all or any part of the purchase price of such property or the cost of
construction thereof or to secure any debt incurred prior to, at the time of, or
within 120 days following the acquisition of such property for the purpose of
financing all or any part of the purchase price thereof, the costs of
construction thereof, or the costs of improvements to such property, provided
that such Lien attaches to such property concurrently with or within 120 days
after the acquisition thereof by the Borrower or such Significant Subsidiary or,
in the case of construction of or improvements to property, within 120 days
after the Borrower or such Significant Subsidiary incurs the debt secured by
such Lien;
     (l) Liens arising out of capitalized lease obligations;
     (m) Liens on any asset of any corporation at the time such corporation
becomes a Significant Subsidiary of the Borrower and not created in
contemplation of such event;
     (n) Liens on any asset of the Borrower or any of its Significant
Subsidiaries in favor of the United States of America or any State thereof or
any department, agency or instrumentality or political subdivision of the United
States of America or any state thereof, or in favor of any other country or any
political subdivision thereof, to secure partial, progress, advance or other
payments pursuant to any contract or statute;
     (o) Liens in favor of any customer to secure partial, progress, advance or
other payments for goods produced for, or services rendered to, such customer by
the Borrower or any of its Significant Subsidiaries in the ordinary course of
business not exceeding the amount of such payments;
     (p) Liens for taxes, assessments and governmental charges or levies not
required to be paid at any time and Liens resulting from or arising out of legal
proceedings being contested in good faith or not involving amounts claimed at
any time aggregating in excess of $20,000,000 (or its equivalent in any other
currency);
     (q) Liens arising out of deposits with, or the giving of security to, or as
required by any governmental agency or any body created or approved by law or
governmental regulation, which are required as a condition to the transaction of
any business (including the issuance of travelers’ cheques or money orders or
the insuring of risk) or the obtaining or exercise of any privilege or license
or to enable the Borrower or any of its Significant Subsidiaries to maintain
self-insurance or to participate in any arrangements established by law to cover
any insurance risks or in connection with workers’ compensation, unemployment
insurance, old age pensions, social security or similar matters;
     (r) Liens incurred by the Borrower or any of its Significant Subsidiaries
in connection with any transaction (including an agreement with respect thereto)
now existing or hereafter entered into which is a rate swap transaction, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) and any combination of these transactions,
parallel loans, back-to-back loans or other similar arrangements or contracts,
in each case entered into in the ordinary course of business for the purpose of
asset and liability management;
     (s) Liens (in addition to those Liens permitted under the other clauses of
this Section 5.3) on real property of the Borrower or any its Significant
Subsidiaries so long as the aggregate amount of the debt secured by such Liens
does not exceed $300,000,000 (or its equivalent in any other currency) in the
aggregate at any one time outstanding;

28



--------------------------------------------------------------------------------



 



     (t) Liens on shares of capital stock of an Acquired Company incurred in
connection with the acquisition thereof until such time as such Acquired Company
shall become a Wholly-Owned Subsidiary of the Borrower;
     (u) Liens arising out of the financing by the Borrower or any of its
Significant Subsidiaries of accounts receivable or other rights to receive
payment arising in connection with the business conducted by the Borrower or any
Subsidiary of the Borrower, including, without limitation, the business of
issuing American Express® Cards;
     (v) Liens arising by operation of law such as carriers’, workers’,
mechanics’, materialmen’s or other similar Liens;
     (w) Liens on cash, cash equivalents or securities issued or fully
guaranteed by the United States of America or any agency of the United States of
America owned by the Borrower or any of its Significant Subsidiaries created to
secure obligations owing by the Borrower or any affiliate of the Borrower to
American Express Centurion Bank, or to any of its successors or to other
Subsidiaries of the Borrower that are subject to federal or state banking
regulation, so long as they are wholly-owned by the Borrower or to any of their
Wholly-Owned Subsidiaries in connection with the card or merchandise services
business;
     (x) Liens on any assets of a corporation or on the stock thereof existing
at the time such corporation is merged into or consolidated with the Borrower or
one of its Significant Subsidiaries or at the time of the sale, lease or other
disposition of the assets or stock of such corporation to the Borrower or one of
its Significant Subsidiaries if created to secure payment of the purchase price
paid by the Borrower or such Significant Subsidiary in connection with such
merger, consolidation, sale, lease or other disposition;
     (y) other Liens (whether or not on real property) so long as the aggregate
of all debt secured thereby does not, at any time on or after the date which is
six months after the date of incurrence of any such Lien, exceed in the
aggregate at any one time outstanding, 10% of consolidated shareholder’s equity
of the Borrower and its Consolidated Subsidiaries as of the end of the previous
fiscal year, as shown on the most recent annual consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries; and
     (z) other Liens so long as the aggregate of all indebtedness or any other
liabilities secured thereby does not exceed U.S.$10,000,000 (or its equivalent
in any other currency) in the aggregate at any one time outstanding.
          SECTION 5.4. Consolidations, Mergers, etc. (a) The Borrower will not
dissolve or liquidate.
          (b) The Borrower will not merge or amalgamate with or into, or
consolidate with, any other Person; provided that any Person may be merged or
amalgamated with or into the Borrower if the Borrower is the surviving
corporation and immediately after giving effect to such merger or amalgamation
no Default would exist.
          SECTION 5.5. Sale of Assets. The Borrower will not sell, lease,
transfer, liquidate or otherwise dispose of substantially all of its property or
assets now owned or hereafter acquired in a single transaction or a series of
related transactions.
          SECTION 5.6. Compliance with Laws. The Borrower will, and will cause
each of its Significant Subsidiaries to, comply with all applicable statutes,
ordinances, rules and regulations, except where a lack of compliance therewith
could not reasonably be expected to have a material adverse effect on the
ability of the Borrower to perform its obligations under the terms of this
Agreement and the Loan Notes.

29



--------------------------------------------------------------------------------



 



          SECTION 5.7. Financial Covenant. The Borrower will not permit the
Earnings Available for Fixed Charges for any full fiscal year of the Borrower
and for the period from the end of the prior full fiscal year of the Borrower
through the most recent full fiscal quarter of the current fiscal year of the
Borrower to be less than 1.25 times the Fixed Charges of the Borrower for such
full fiscal year and for such period.
          SECTION 5.8. Use of Proceeds. The Borrower will use the proceeds of
the Loans solely in connection with its general corporate purposes, including
its Australian receivables funding business; provided that neither the Facility
Agent nor any Bank nor any Mandated Lead Arranger shall have any responsibility
as to use of such proceeds.
          SECTION 5.9. Personal Property Securities Act. The Borrower will
promptly take all reasonable steps which are prudent for its business under or
in relation to the Personal Properties Securities Act 2009 (Cth), including,
without limitation, the creation and implementation of appropriate policies and
systems, where failure to do so would be reasonably likely to have a material
adverse effect on the ability of the Borrower to perform its obligations under
the terms of this Agreement and the Loan Notes.
ARTICLE VI
DEFAULTS
          SECTION 6.1. Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
     (a) the Borrower shall (i) fail to pay any principal of any Loan when due
or (ii) fail to pay any interest on any Loan to it or any fee or any other
amount payable by it hereunder within ten days of the date when due;
     (b) the Borrower shall fail to observe or perform any covenant applicable
to it contained in Section 5.4, 5.5 or 5.7;
     (c) the Borrower shall fail to observe or perform any covenant or agreement
applicable to it contained in any of the Credit Documents (other than those
covered by clause (a) or (b) above) for 30 days after notice thereof has been
given to the Borrower by the Facility Agent at the request of any Bank;
     (d) any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made or deemed made;
     (e) failure by the Borrower to pay when due, or within any applicable
period of grace, principal, interest or other amounts with respect to any
indebtedness or liability (by way of guaranty or otherwise) for borrowed money
(other than amounts payable under surety bonds and other insurance instruments
issued in the ordinary course of business, so long as the obligation to pay such
amounts is being contested in good faith) in excess of U.S.$50,000,000 (or its
equivalent in any other currency), other than any such failure resulting from a
good faith error made in the course of a bank clearing transaction or from a
refusal to repay by reason of a claimed right of set-off asserted in good faith;
     (f) failure by the Borrower or any of its Subsidiaries to observe or
perform any term, covenant or agreement contained in any agreement or instrument
by which it is bound evidencing or securing any indebtedness or liability (by
way of guaranty or otherwise) for borrowed money

30



--------------------------------------------------------------------------------



 



(other than any surety bond or other insurance instrument issued in the ordinary
course of business, so long as the obligation to perform such term, covenant or
agreement is being contested in good faith) in excess of U.S.$50,000,000 (or its
equivalent in any other currency) for such period of time as has caused the
acceleration of the maturity thereof;
     (g) the Borrower shall commence a voluntary case or other proceeding, or
shall file a notice of intention to commence a case or proceeding, seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, receiver and manager, interim
receiver, liquidator, custodian or sequestrator or other similar official of it
or any substantial part of its property, or shall consent to any such relief or
to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall generally not, or
shall be unable to, or shall admit in writing its inability to, to pay its debts
as they become due, or shall take any corporate action to authorize any of the
foregoing (or any event analogous to those describe in this subsection (g) shall
occur in any other jurisdiction);
     (h) a court or other governmental agency having jurisdiction in the
premises shall enter a decree or order for relief against the Borrower in any
involuntary case or other proceeding under any bankruptcy, insolvency or other
similar law now or hereafter in effect or appointing a trustee, receiver,
receiver and manager, interim receiver, liquidator, custodian or sequestrator or
other similar official of it or any substantial part of its property, or
ordering the winding up or liquidation of its affairs and such decree or order
shall remain unstayed and in effect for a period of 60 days (or any event
analogous to those describe in this subsection (h) shall occur in any other
jurisdiction);
     (i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of U.S.$5,000,000 which it shall have become
liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Vested Liabilities
in excess of U.S.$10,000,000 (collectively, a “Material Plan”) shall be filed
under Title IV of ERISA by any member of the ERISA Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding wherein the amount claimed is in
excess of U.S.$10,000,000 shall be instituted by a fiduciary of any Plan against
any member of the ERISA Group to enforce Section 515 of ERISA; or a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan of the ERISA Group must be terminated; or
     (j) one or more final judgments for the payment of money shall be rendered
by a court or courts of competent jurisdiction against one or more of the
Borrower or any Significant Subsidiary of the Borrower in an aggregate amount
for all such Persons at any time in excess of U.S.$50,000,000 (or its equivalent
in any other currency) and the Borrower or any Significant Subsidiary of the
Borrower shall not discharge the same or provide for such discharge or procure a
stay of execution thereof within 30 days (or 60 days with respect to judgments
in jurisdictions outside the United States) after the date of entry thereof and
within said period of 30 or 60 days (or such longer period during which
execution of such judgment shall have been stayed) appeal therefrom and cause
the execution thereof to be stayed during such appeal;
then, and in every such event, the Facility Agent shall (i) if requested by
Banks having at least 66-2/3% in aggregate amount of the Commitments, by notice
to the Borrower terminate the Commitments and the Borrower shall thereupon no
longer be entitled to borrow hereunder, and (ii) if requested by Banks holding
at least 66-2/3% of the aggregate principal amount of the Loans, by notice to
the Borrower declare the Loans (together with accrued interest thereon) to be,
and the Loans (together with accrued interest thereon) shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; provided that in
the

31



--------------------------------------------------------------------------------



 



case of any of the Events of Default specified in clause (g) or (h) above,
without any notice to the Borrower or any other act by the Facility Agent or the
Banks, the Commitments shall thereupon terminate and the Borrower shall no
longer be entitled to borrow hereunder, and the Loans outstanding (together with
accrued interest thereon) to such Borrower shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.
          SECTION 6.2. Notice of Default. The Facility Agent shall give notice
to the Borrower under Section 6.1(c) promptly upon being requested to do so by
any Bank and shall thereupon notify all the Banks thereof.
ARTICLE VII
THE FACILITY AGENT
          SECTION 7.1. Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Facility Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Documents as are delegated
to the Facility Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Facility Agent shall not have any
duties or responsibilities, except those expressly set forth in the Credit
Documents, or any fiduciary relationship with any other Bank, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into the Credit Documents or any other document delivered in connection
herewith or otherwise exist against the Facility Agent.
          SECTION 7.2. Facility Agent and Affiliates. Citisecurities and its
affiliates shall have the same rights and powers under the Credit Documents as
any other Bank and may exercise or refrain from exercising the same as though it
were not the Facility Agent, and Citisecurities and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Subsidiary or affiliate of the Borrower as if it were not
the Facility Agent.
          SECTION 7.3. Action by Facility Agent. The obligations of the Facility
Agent hereunder are only those expressly set forth in the Credit Documents.
Without limiting the generality of the foregoing, the Facility Agent:
     (i) shall not be required to take any action with respect to any Default,
except as expressly provided in Article VI;
     (ii) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Facility Agent is
required to exercise as directed in writing by the Required Banks (or such other
number or percentage of the Banks as shall be expressly provided for herein or
in the other Credit Documents); provided that the Facility Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Facility Agent to liability or that is contrary to any Credit
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any debtor relief law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Bank in violation of any debtor relief law;
     (iii) shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
affiliates that is communicated to or obtained by the Person serving as the
Facility Agent or any of its affiliates in any capacity.

32



--------------------------------------------------------------------------------



 



          SECTION 7.4. Consultation with Experts; Etc. The Facility Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts. The Facility Agent may rely
on any certificate, communication, notice or other document (including any
facsimile or electronic transmission) it reasonably believes to be genuine and
correct and to have been signed or sent by or on behalf of such counsel,
accountants or experts, and shall not incur any liability for relying thereon.
In determining compliance with any condition hereunder to the making of a Loan
that by its terms must be fulfilled to the satisfaction of a Bank, the Facility
Agent may presume that such condition is satisfactory to such Bank unless the
Facility Agent shall have received notice to the contrary from such Bank prior
to the making of such Loan. The Facility Agent may employ agents and legal
counsel and may delegate any of its rights or obligations in its capacity as
Facility Agent of the Banks without notifying the Banks of such delegation. The
Facility Agent agrees to exercise reasonable care in selecting any delegate and
to supervise such delegate’s actions; provided that the Facility Agent shall be
responsible only for any loss arising due to the fraud, gross negligence or
willful misconduct of such delegate or the gross or willful breach by such
delegate of its obligations.
          SECTION 7.5. Liability of Facility Agent. Neither the Facility Agent
nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection with any of the Credit Documents (i) with the consent or at the
request of the Required Banks (or, when expressly required hereby, all the
Banks) or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Facility Agent nor any of its affiliates nor any of their respective
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with any of the Credit Documents or any
borrowing hereunder; (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants or
agreements of the Borrower; (iv) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered to the Facility
Agent; or (v) the validity, effectiveness or genuineness of any of the Credit
Documents or any other instrument or writing furnished in connection herewith.
The Facility Agent shall not incur any liability by acting in reliance upon any
notice, consent, certificate, statement, or other writing (which may be a bank
wire, telex, facsimile transmission or similar writing) believed by it to be
genuine or to be signed by the proper party or parties.
          SECTION 7.6. Indemnification. Each Bank shall, ratably in accordance
with its Commitment, severally indemnify the Facility Agent, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such indemnitees’ gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement or any action
taken or omitted by such indemnitees under the Credit Documents. The agreements
in this Section shall survive the Commitments, the payment of the Loans and all
other amounts payable hereunder.
          SECTION 7.7. Notice of Default. The Facility Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Facility Agent has received written notice from a Bank or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Facility Agent receives such a notice, the Facility Agent shall give notice
thereof to the Banks. The Facility Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Banks (or, if so specified by this Agreement, all Banks); provided that unless
and until the Facility Agent shall have received such directions, the Facility
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Banks.

33



--------------------------------------------------------------------------------



 



          SECTION 7.8. Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Facility Agent or any other Bank,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Bank
also acknowledges that it will, independently and without reliance upon the
Facility Agent or any other Bank, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking any action under this Agreement and the other Credit
Documents.
          SECTION 7.9. Successor Facility Agent. The Facility Agent may resign
at any time by giving notice thereof to the Banks and the Borrower. Upon any
such resignation, the Required Banks shall have the right to appoint a successor
Facility Agent, subject to the approval of the Borrower (which approval will not
be unreasonably withheld provided that the successor meets the requirements
specified in the next sentence). If no successor Facility Agent shall have been
so appointed by the Required Banks, and shall have accepted such appointment,
within 30 days after the retiring Facility Agent gives notice of resignation,
then the retiring Facility Agent may, on behalf of the Banks, appoint a
successor Facility Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least U.S.$500,000,000. Upon the
acceptance of its appointment as Facility Agent hereunder by a successor
Facility Agent, such successor Facility Agent shall thereupon succeed to and
become vested with all the rights and duties of the retiring Facility Agent, and
the retiring Facility Agent shall be discharged from its duties and obligations
under the Credit Documents. After any retiring Facility Agent’s resignation
hereunder as Facility Agent, the provisions of this Article shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Facility Agent.
          SECTION 7.10. Facility Agent’s Fee. The Borrower shall pay to the
Facility Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Facility Agent.
          SECTION 7.11. No Other Duties, etc.. Anything herein to the contrary
notwithstanding, none of the Mandated Lead Arrangers or Bookrunners listed on
the cover page hereof shall have any powers, duties or responsibilities under
the Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Facility Agent or a Bank.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
          SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any BBR-AUS Loan,
Euro-Dollar Loan or BBR-NZ Loan:
     (a) the Facility Agent is advised by the applicable Reference Banks that
deposits in the relevant currency (in the applicable amounts) are not being
offered to the applicable Reference Banks in the relevant market for such
Interest Period, or
     (b) Banks having 50% or more of the aggregate principal amount of the
affected Loans advise the Facility Agent that the Bank Bill Rate-Australia,
London Interbank Offered Rate or Bank Bill Rate-New Zealand, as the case may be,
as determined by the Facility Agent will not adequately and fairly reflect the
cost to such Banks of funding or maintaining their BBR-AUS Loans, Euro-Dollar
Loans or BBR-NZ Loans, as the case may be, for such Interest Period,
the Facility Agent shall forthwith give notice thereof to the Borrower and the
Banks, whereupon until the Facility Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make BBR-AUS Loans, Euro-Dollar Loans or BBR-NZ
Loans, as the case may be, or to continue or convert outstanding Loans as or
into BBR-AUS Loans, Euro-Dollar Loans

34



--------------------------------------------------------------------------------



 



or BBR-NZ Loans shall be suspended and (ii) each outstanding BBR-AUS Loan,
Euro-Dollar Loan or BBR-NZ Loan shall be converted on the last day of the then
current Interest Period applicable thereto to a Deposit Rate Loan.
          SECTION 8.2. Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Applicable Lending Office) to make, maintain or fund its BBR-AUS Loans,
Euro-Dollar Loans or BBR-NZ Loans and such Bank shall so notify the Facility
Agent, the Facility Agent shall forthwith give notice thereof to the other Banks
and the Borrower, whereupon until such Bank notifies the Borrower and the
Facility Agent that the circumstances giving rise to such suspension no longer
exist, the obligation of such Bank to make BBR-AUS Loans, Euro-Dollar Loans or
BBR-NZ Loans or to convert outstanding Loans into BBR-AUS Loans, Euro-Dollar
Loans or BBR-NZ Loans shall be suspended. Before giving any notice to the
Facility Agent pursuant to this Section, such Bank shall designate a different
Applicable Lending Office if such designation will avoid the need for giving
such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such notice is given, each BBR-AUS Loan,
Euro-Dollar Loan, or BBR-NZ Loan then outstanding shall be converted to a
Deposit Rate Loan either (a) on the last day of the then current Interest Period
applicable to such Loan if such Bank may lawfully continue to maintain and fund
such Loan to such day or (b) immediately if such Bank shall determine that it
may not lawfully continue to maintain and fund such Loan to such day.
          SECTION 8.3. Increased Cost and Reduced Return. (a) If on or after the
date hereof in the case of any Loan or any obligation to make Loans, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Euro-Dollar Loan any such requirement with respect to which such Bank is
entitled to compensation during the relevant Interest Period under
Section 2.16), special deposit, insurance assessment or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Bank (or its Applicable Lending Office) or shall impose on any Bank (or its
Applicable Lending Office) or the London interbank market any other condition
affecting its Loans, any of its Loan Notes or its obligation to make Loans and
the result of any of the foregoing is to increase the cost to such Bank (or its
Applicable Lending Office) of making or maintaining any Loan, or to reduce the
amount of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under any of its Loan Notes with respect
thereto, by an amount deemed by such Bank to be material, then, within 15 days
after demand by such Bank (with a copy to the Facility Agent), the Borrower
shall pay to such Bank such additional amount or amounts as will compensate such
Bank for such increased cost or reduction. Notwithstanding anything in this
Agreement to the contrary, for all purposes of this subsection (a), (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith are
deemed to have been introduced or adopted after the date hereof, regardless of
the date enacted or adopted and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to “Basel
III”, are each deemed to have been introduced or adopted after the date hereof,
regardless of the date enacted, adopted or issued.
          (b) If any Bank shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any such law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority,

35



--------------------------------------------------------------------------------



 



central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
or liquidity requirements (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on capital of such Bank (or its Parent Company) as a
consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or its Parent Company) could have achieved but for such adoption,
change, request or directive (taking into consideration its policies with
respect to capital adequacy or liquidity position) by an amount deemed by such
Bank to be material, then from time to time, within 15 days after demand by such
Bank (with a copy to the Facility Agent), the Borrower shall pay to such Bank
such additional amount or amounts as will compensate such Bank (or its Parent
Company) for such reduction. Notwithstanding anything in this Agreement to the
contrary, for all purposes of this subsection (b), (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith are deemed to have been
introduced or adopted after the date hereof, regardless of the date enacted or
adopted and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to “Basel III”, are each deemed to
have been introduced or adopted after the date hereof, regardless of the date
enacted, adopted or issued.
          (c) Each Bank will promptly notify the Borrower and the Facility Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. A certificate
of any Bank claiming compensation under this Section and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, such Bank may use any
reasonable averaging and attribution methods. Notwithstanding the foregoing
subsections (a) and (b) of this Section 8.3, the Borrower shall be obligated to
compensate any Bank only for any amount arising or accruing during (i) any time
or period commencing not more than 45 days prior to the date on which such Bank
notifies the Facility Agent and the Borrower that it proposes to demand such
compensation and identifies to the Facility Agent and the Borrower the statute,
regulation or other basis upon which the claimed compensation is or will be
based and (ii) any time or period during which, because of the retroactive
application of such statute, regulation or other such basis, such Bank did not
know that such amount would arise or accrue.
     SECTION 8.4. Taxes. (a) For the purposes of this Section 8.4, the following
terms have the following meanings:
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings imposed, assessed, levied or collected by
any jurisdiction with respect to any payment by the Borrower pursuant to any
Credit Document, including any interest, additions to tax or penalties
applicable thereto unless the interest, additions to tax or penalties would not
have arisen but for a Bank’s act or failure to act, excluding (i) in the case of
each Bank and the Facility Agent, taxes imposed on its net income, and franchise
or similar taxes imposed on it, by a jurisdiction under the laws of which such
Bank or the Facility Agent (as the case may be) is organized or in which its
principal executive office is located or, in the case of each Bank, in which its
Applicable Lending Office is located, (ii) any taxes imposed by reason of any
connection between the jurisdiction imposing such tax and such Bank or the
Facility Agent (as the case may be) other than a connection arising from such
Bank or the Facility Agent (as the case may be) having executed, delivered or
performed its obligations under, received payment under or enforced, or engaged
in any other transaction pursuant to or enforced by any Credit Document,
(iii) any United States withholding tax (including back-up withholding) imposed
on such payments but only to the extent that such Bank is subject to United
States withholding tax at the time such Bank first becomes a party to this
Agreement or thereafter becomes subject to United States withholding tax for any
reason other than a change in treaty, law or regulation occurring subsequent to
such time, and also excluding any Australian withholding tax, other than

36



--------------------------------------------------------------------------------



 



any Australian withholding tax imposed, assessed, levied or collected in respect
of amounts paid to a Bank by reason of a change in treaty, law or regulation to
the extent occurring after such Bank first becomes a party to this Agreement and
(iv) any taxes imposed under FATCA.
     “Other Taxes” means any present or future stamp or documentary taxes,
intangible, recording or filing taxes and any other excise or property taxes, or
similar charges or levies, which arise from any payment made pursuant to any
Credit Document or from the execution or delivery of, or otherwise with respect
to, any Credit Document but not to the extent that such taxes are described in
clauses (i), (ii) or (iii) in the definition of “Taxes” above.
          (b) Any and all payments by the Borrower to or for the account of any
Bank or the Facility Agent under any Credit Document shall be made free and
clear and without deduction or withholding for any Taxes or Other Taxes;
provided that, if the Borrower shall be required by law to deduct any Taxes or
Other Taxes from any such payments, (i) it shall pay such additional amounts as
are necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) such Bank or the
Facility Agent (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable law
and (iv) the Borrower shall furnish to the Facility Agent, at its address
referred to in Section 9.1, the original or a certified copy of a receipt
evidencing payment thereof.
          (c) The Borrower agrees to indemnify each Bank and the Facility Agent
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by such Bank or the Facility Agent (as the case may be)
and any penalties, interest and reasonable out-of-pocket expenses arising
therefrom or with respect thereto. Each affected Bank and the Facility Agent
shall provide all such information and documentation of amounts paid and the
basis for the calculation thereof as the Borrower may reasonably request (other
than its tax returns). This indemnification shall be paid within 30 days after
such Bank or the Facility Agent (as the case may be) makes demand therefor.
          (d) Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
and from time to time thereafter if requested in writing by the Borrower (but
only so long as such Bank remains lawfully able to do so), shall provide the
Borrower and the Facility Agent with Internal Revenue Service Form W-8BEN or
Form W- 8ECI, as appropriate, or any successor form prescribed by the Internal
Revenue Service, certifying that such Bank is entitled to benefits under an
income tax treaty to which the United States is a party which exempts the Bank
from United States withholding tax on payments of interest for the account of
such Bank or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States and such other documentation as may be necessary to establish an
available exemption from withholding of United States taxes on payments and/or
information reporting under this Agreement. At the reasonable request of the
Borrower, each Bank shall, to the extent it is legally entitled to do so,
promptly provide the Borrower and the Facility Agent with any other non-United
States form, document or certificate that may be required or reasonably
requested in order to allow the Borrower to make payment under this Agreement
without any deduction or withholding for or on account of any Taxes or Other
Taxes or with such deduction or withholding at a reduced rate.
          (e) For any period with respect to which a Bank has failed to provide
the Borrower or the Facility Agent with the appropriate form described in
Section 8.4(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided), such Bank shall not be entitled to indemnification
under Section 8.4(b) or (c) with respect to Taxes imposed by the United States;
provided that if a Bank, which is otherwise exempt from withholding tax, becomes
subject to Taxes because of its failure to deliver a form required

37



--------------------------------------------------------------------------------



 



hereunder, the Borrower shall at such Bank’s expense take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes.
          (f) If a payment made to a Bank under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA, such Bank
shall deliver to the Borrower and the Facility Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Facility Agent such documentation prescribed by applicable law and such
additional documentation reasonably requested by the Borrower or the Facility
Agent as may be necessary for the Borrower and the Facility Agent to comply with
their obligations under FATCA and to determine that such Bank has complied with
such Bank’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
          (g) If the Borrower is required, or reasonably determines that it will
be required, to pay additional amounts to or for the account of any Bank
pursuant to this Section, then such Bank shall take any steps reasonably
available to it and acceptable to the Borrower, including without limitation
changing the jurisdiction of its Applicable Lending Office, if, in the
reasonable judgment of such Bank, such change (i) will eliminate or reduce any
such additional payment which may thereafter accrue and (ii) is not otherwise
materially disadvantageous to such Bank and will not require it to incur
additional costs which are not reimbursed by the Borrower.
          (h) If the Facility Agent or any Bank receives a refund in respect of
Taxes or Other Taxes for which the Borrower has made additional payments under
this Section, the Facility Agent or such Bank, as the case may be, shall
promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority) to the Borrower; provided that the
Borrower, upon the request of such Bank or the Facility Agent, as the case may
be, shall repay the amount paid over to the Borrower (plus interest with respect
thereto due to the relevant taxing authority) in the event such Bank or the
Facility Agent, as the case may be, is required to repay such refund to the
applicable taxing authority.
          (i) To the extent required by any applicable law, the Facility Agent
may withhold from any payment to any Bank an amount equivalent to any applicable
Taxes collected or assessed by any governmental authority. Without limiting or
expanding the provisions of Section 8.4, each Bank shall indemnify and hold
harmless the Facility Agent against, and shall make payable in respect thereof
within fifteen days after written demand therefor, any and all Taxes and any and
all related losses, claims, liabilities and expenses (including, without
limitation, fees, charges and disbursements of any counsel for the Facility
Agent) incurred by or asserted against the Facility Agent by the U.S. Internal
Revenue Service or any other governmental authority as a result of the failure
of the Facility Agent to properly withhold any amounts from payments to or for
the account of such Bank for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Bank failed to notify the Facility Agent of a change in circumstance that
rendered the exemption from, or reduction of such required withholding
ineffective), provided that no Bank shall be liable for the portion of any
interest, expenses or penalties that are found by a final non-appealable
decision of a court of competent jurisdiction to have resulted from the Facility
Agent’s gross negligence or willful misconduct. A certificate as to the amount
of such payment or liability delivered to any Bank by the Facility Agent shall
be conclusive absent manifest error. Each Bank hereby authorizes the Facility
Agent to set off and apply any and all amounts at any time owing to such Bank
under this Agreement or any other instrument or document furnished pursuant
hereto against any amount due the Facility Agent under this Section 8.4(i). The
agreements in this Section 8.4(i) shall survive the resignation and/or
replacement of the Facility Agent, any assignment of rights by, or the
replacement of, a Bank, the termination of the Commitments and the payment of
the Loans and all amounts payable under the Credit Documents.
          (j) Notwithstanding the foregoing subsections of this Section 8.4, the
Borrower is not required to pay any additional amount to any Bank or the
Facility Agent under Section 8.4(b), and Section 8.4(c) shall not apply, with
respect to the amount of any Tax or Other Tax required under the Tax

38



--------------------------------------------------------------------------------



 



Act to be withheld or deducted from any interest or other payment where the
withholding or deduction is for Australian Withholding Tax in respect of any
interest paid to an Offshore Associate of the Borrower.
          SECTION 8.5. Loans Substituted for Affected Loans. If (i) the
obligation of any Bank to make Loans has been suspended pursuant to Section 8.2
or (ii) any Bank has demanded compensation under Section 8.3 or 8.4 and the
Borrower shall, by at least five Business Days’ prior notice to such Bank
through the Facility Agent, have elected that the provisions of this Section
shall apply to such Bank with respect to the Borrower, then, unless and until
such Bank notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist:
     (a) each Loan which would otherwise be made by such Bank to the Borrower as
(or continued as or converted into) BBR-AUS Loans, Euro-Dollar Loans or BBR-NZ
Loans shall instead be a Deposit Rate Loan; and
     (b) after each of its BBR-AUS Loans, Euro-Dollar Loans or BBR-NZ Loans to
the Borrower has been repaid (or converted as aforesaid), all payments of
principal which would otherwise be applied to repay such Loans shall be applied
to repay its Deposit Rate Loan instead.
If such Bank notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Deposit Rate Loan
shall be converted into a BBR-AUS Loan, Euro-Dollar Loan or BBR-NZ Loan on the
first day of the next succeeding Interest Period applicable to the related
BBR-AUS Loans, Euro-Dollar Loans or BBR-NZ Loans of the other Banks.
          SECTION 8.6. Substitution of Bank. If any Bank has demanded
compensation pursuant to Section 8.3 or 8.4 (or if the Borrower has reasonably
determined that it will be required to pay such compensation for the account of
such Bank), the Borrower shall have the right, with the assistance of the
Facility Agent, to designate one or more Assignees which are not affiliated with
the Borrower to purchase for cash, pursuant to an Assignment and Assumption
Agreement substantially in the form of Exhibit G hereto, the outstanding Loan
Notes, Loans and Commitment of such Bank and to assume all of such Bank’s other
rights and obligations hereunder and under its Loan Notes without recourse to or
warranty by such Bank, for a purchase price equal to the principal amount of all
of such Bank’s outstanding Loans plus any accrued but unpaid interest thereon
and the accrued but unpaid facility fees in respect of such Bank’s Commitment
hereunder plus such amount, if any, as would be payable pursuant to Section 2.14
if the outstanding Loans of such Bank were prepaid in their entirety on the date
of consummation of such assignment, plus the compensation then due and payable
pursuant to Sections 8.3 and 8.4 and all other amounts due and payable to such
Bank pursuant to this Agreement; provided that no such amount calculated by
reference to Section 2.14 shall be payable if (A) the Borrower is exercising its
rights under this Section 8.6 by reason of a request for compensation by a Bank
pursuant to Section 8.3 or 8.4 and (B) such Bank would have been able to, but
did not, take steps to reduce or eliminate such compensation.
          SECTION 8.7. Australian GST.
          (a) For the purposes of this Section 8.7, the terms “GST” and “Input
Tax Credit” have the meanings given to them in section 195-1 of A New Tax System
(Goods and Services Tax) Act 1999 (Cth) of Australia, as amended. Also, for the
purposes of this Section 8.7, “Taxable Supply” means any supply made by any Bank
or the Facility Agent under or in connection with the Credit Documents to which
GST applies.
          (b) Notwithstanding any other provisions of the Credit Documents, but
subject to Section 8.7(c), any Bank or the Facility Agent may, in addition to
any amount or consideration payable under the Credit Documents, recover from the
Borrower an additional amount on account of GST in respect of a Taxable Supply,
such amount to be calculated by multiplying the relevant amount or consideration
payable by the Borrower for the Taxable Supply by the prevailing GST rate in
Australia.

39



--------------------------------------------------------------------------------



 



          (c) Any additional amount on account of GST is only recoverable from
the Borrower pursuant to this Section 8.7 upon the Borrower’s receipt of a valid
tax invoice from the relevant Bank or the Facility Agent. The relevant Bank or
the Facility Agent must use reasonable endeavors, if the Borrower so requests,
to otherwise assist or enable the Borrower to claim any applicable Input Tax
Credit for any GST paid by the Borrower in relation to a Taxable Supply.
          (d) If at any time an adjustment is made as between any Bank or the
Facility Agent and the relevant taxing authority of an amount paid on account of
GST on any Taxable Supply, a corresponding adjustment must be made between such
Bank or the Facility Agent and the Borrower and any payments required to give
effect to the adjustment must be made.
          (e) If a payment to a party under any Credit Document in respect of a
Taxable Supply is a reimbursement or indemnification, calculated by reference to
a loss, cost or expense incurred by that party, then the payment will be reduced
by the amount of any Input Tax Credit to which such party is entitled for such
loss, cost or expense.
          (f) Nothing in this Section 8.7 requires the Borrower to pay an amount
on account of a fine, penalty, interest or other amount to the extent that such
liability arises as a consequence of wilful misconduct or gross negligence of
any Bank or the Facility Agent or any of their respective employees or agents.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.1. Notices. All notices, requests, demands, consents or
approvals and other communications to any party in connection with the Credit
Documents shall be in writing and signed by or on behalf of the party sending
such communication (including bank wire, telex, facsimile transmission or
similar writing) and shall be given to such party: (a) in the case of the
Borrower or the Facility Agent, at its address, facsimile number or telex number
set forth on the signature pages hereof, (b) in the case of any Bank, at its
address, facsimile number or telex number set forth in its Administrative
Questionnaire, or (c) in the case of any party, such other address, facsimile
number or telex number as such party may hereafter specify for such purpose by
notice to the Facility Agent and the Borrower. Each such notice, request or
other communication shall be effective (i) if given by telex, when such telex is
transmitted to the telex number specified in this Section and the appropriate
answerback is received, (ii) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the Facility
Agent or any Bank under Article II or Article VIII shall not be effective until
received. The Facility Agent may rely on a copy of any notice, request, demand,
consent or approval or other communication delivered in accordance with this
Section 9.1 by telex or facsimile transmission until it has received a manually
executed original of the same.
          SECTION 9.2. No Waivers. No failure or delay by the Facility Agent or
any Bank in exercising any right, power or privilege under any Credit Document
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies provided in the Credit
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.
          SECTION 9.3. Expenses; Indemnification. (a) The Borrower agrees to pay
all reasonable out-of-pocket expenses of the Facility Agent, including
reasonable fees and disbursements of special counsel for the Facility Agent, in
connection with the preparation and administration of the Credit

40



--------------------------------------------------------------------------------



 



Documents or any waiver or consent hereunder or any amendment thereof; all as
previously agreed between the Borrower and the Facility Agent.
          (b) If an Event of Default occurs the Borrower shall pay all
out-of-pocket expenses incurred by the Facility Agent and each Bank, including
(without duplication) the fees and disbursements of outside counsel and the
allocated cost of inside counsel, in connection with such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom.
          (c) The Borrower agrees to indemnify the Facility Agent and each Bank,
their respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) brought or threatened
relating to or arising out of any of the Credit Documents or any actual or
proposed use of proceeds of Loans hereunder; provided that no Indemnitee shall
have the right to be indemnified hereunder for (i) such Indemnitee’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction, (ii) in respect of any litigation instituted by (x) any
          Participant against any Bank or the Facility Agent, (y) the Facility
Agent or any Bank against any Participant or any Bank or (z) any holder of any
security of any Bank, any Participant or the Facility Agent (in such holder’s
capacity as such) against any Bank or Participant or the Facility Agent, to the
extent any such litigation does not arise out of any misconduct (alleged in good
faith by such Bank) by or on behalf of the Borrower or (iii) for amounts payable
pursuant to any settlement entered into without the Borrower’s written consent
(which consent shall not be unreasonably withheld). To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, and without limiting the rights set forth in this
Section 9.3 the Facility Agent and the Banks shall not assert, and hereby waive,
any claim against the Borrower, in each case on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby.
          SECTION 9.4. Sharing of Set-Offs. Each Bank agrees that if it shall,
by exercising any right of set-off or counterclaim or otherwise, receive payment
of a proportion of the aggregate amount of principal and interest then due with
respect to any Loan made by it to the Borrower which is greater than the
proportion received by any other Bank in respect of the aggregate amount of
principal and interest then due with respect to any Loans made to the Borrower
by such other Bank, the Bank receiving such proportionately greater payment
shall purchase such participations in the Loans made to the Borrower by the
other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Loans made
to the Borrower by the Banks shall be shared by the Banks pro rata (and upon
notice thereof to the Facility Agent appropriate adjustments will be made in the
Register); provided that nothing in this Section shall impair the right of any
Bank to exercise any right of set-off or counterclaim it may have and to apply
the amount subject to such exercise to the payment of indebtedness of the
Borrower other than its indebtedness under the Credit Documents. The Borrower
agrees, to the fullest extent it may effectively do so under applicable law,
that any holder of a participation in a Loan of the Borrower, whether or not
acquired pursuant to the foregoing arrangements, may exercise rights of set-off
or counterclaim and other rights with respect to such participation as fully as
if such holder of a participation were a direct creditor of the Borrower in the
amount of such participation.
          SECTION 9.5. Amendments and Waivers. Any provision of this Agreement,
the Loan Note Deed Poll or the Loan Notes may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed by the Borrower and the
Required Banks (and, if the rights or duties of the Facility Agent are affected
thereby, by the Facility Agent); provided that no such amendment or waiver
shall, unless signed by all the Banks, (i) except as contemplated by Sections
2.1(b), 2.1(c) or 2.9(d), increase or decrease the Commitment of any Bank
(except for a ratable decrease in the

41



--------------------------------------------------------------------------------



 



Commitments of all Banks) or subject any Bank to any additional obligation, (ii)
reduce the principal of or rate of interest on any Loan or any fees hereunder,
(iii) postpone the date fixed for any payment of principal of or interest on any
Loan or any fees hereunder, (iv) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Loans, or the number of Banks,
which shall be required for the Banks or any of them to take any action under
this Section or any other provision of this Agreement, or (v) change any
provision of Sections 2.13 or 9.4 or this Section 9.5.
          Anything herein to the contrary notwithstanding, during such period as
a Bank is a Defaulting Bank, to the fullest extent permitted by applicable law,
such Bank will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Bank hereunder will not be taken into account in determining
whether the Required Banks or all of the Banks, as required, have approved any
such amendment or waiver (and the definition of “Required Banks” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would (i) except as contemplated
by Sections 2.1(b), 2.1(c) or 2.9(d), increase or decrease the Commitment of
such Defaulting Bank (except for a ratable decrease in the Commitments of all
Banks) or subject such Defaulting Bank to any additional obligation, (ii) reduce
the principal of or rate of interest on any Loan made by such Defaulting Bank or
any fees payable to such Defaulting Bank hereunder, (iii) postpone the date
fixed for any payment of principal of or interest on any Loan made by such
Defaulting Bank or any fees payable to such Defaulting Bank hereunder,
(iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans, or the number of Banks, which shall be required
for the Banks or any of them to take any action under this Section or any other
provision of this Agreement, or (v) change any provision of Sections 2.13 or 9.4
or this Section 9.5, will require the consent of such Defaulting Bank.
          SECTION 9.6. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that the Borrower may not
assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of all Banks.
          (b) Any Bank may at any time grant to one or more banks or other
entities (each a “Participant”) participating interests in its Commitment or any
or all of its Loans or Loan Notes. In the event of any such grant by a Bank of a
participating interest to a Participant, whether or not upon notice to the
Borrower or the Facility Agent, such Bank shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Facility
Agent shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. Any agreement
pursuant to which any Bank may grant such a participating interest shall provide
that such Bank shall retain the sole right and responsibility to enforce the
obligations of the Borrower under the Credit Documents including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Credit Documents; provided that such participation agreement
may provide that such Bank will not agree to any modification, amendment or
waiver of this Agreement described in clause (i), (ii), (iii), (iv) or (v) of
Section 9.5 without the consent of the Participant. Subject to subsection
(f) below, the Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of
Sections 2.14 and 2.16 and Article VIII with respect to its participating
interest. An assignment or other transfer which is not permitted by subsection
(d) or (e) below shall be given effect for purposes of this Agreement only to
the extent of a participating interest granted in accordance with this
subsection (b).
          (c) Each Bank that grants a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower (and such agency being
solely for tax purposes), maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or Loan Notes under
the Credit Documents (the “Participant Register”); provided that no Bank shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest under any Credit Document) except to the
extent that such disclosure is necessary to establish that any such obligation
is in registered form under Section 5f.103-1(c) of the

42



--------------------------------------------------------------------------------



 



United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
          (d) Any Bank may at any time assign to one or more banks or other
institutions (each an “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment of not less than A$10,000,000 or U.S.$10,000,000, as the case
may be, for Tranche A Loans and Tranche B Loans, or not less than A$10,000,000
or NZ$10,000,000, as the case may be, for Tranche C Loans) of all, of its rights
and obligations under this Agreement and the other Credit Documents, and such
Assignee shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit G executed by such
Assignee and such transferor Bank (or in such other form approved by the
Facility Agent), with (and subject to) the subscribed consent of the Borrower
and the Facility Agent, which, in each case as to the Borrower and the Facility
Agent, shall not be unreasonably withheld or delayed; provided that (i) if an
Assignee is an affiliate of such transferor Bank whose credit rating(s) from S&P
and/or Moody’s are not lower than those of such transferor Bank (or whose
obligations under this Agreement are guaranteed by an affiliate of such
transferor Bank whose credit rating(s) from S&P and/or Moody’s are not lower
than those of such transferor Bank) or if an Assignee was a Bank immediately
prior to such assignment, no such consent shall be required, (ii) no such
assignment will be made to any Defaulting Bank or any of its Subsidiaries or any
Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing Persons described in this clause and (iii) the consent of the Borrower
shall not be required for any assignment that occurs when an Event of Default
pursuant to subsections (g), (h) or (i) of Section 6.1 shall have occurred and
be continuing with respect to the Borrower. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Bank of an amount
equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (d), the transferor Bank, the Facility Agent and the
Borrower shall make appropriate arrangements so that relevant Loan Notes are
transferred to the Assignee. In connection with any such assignment, the
transferor Bank shall pay to the Facility Agent an administrative fee for
processing such assignment in the amount of U.S.$3,500. If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to the Borrower and the Facility Agent certification as to
exemption or reduced rate of deduction or withholding of any United States
federal income taxes as required pursuant to the terms of Section 8.4(d).
          (e) Any Bank may at any time assign all or any portion of its rights
under this Agreement and the other Credit Documents to a Federal Reserve Bank.
No such assignment shall release the transferor Bank from its obligations
hereunder.
          (f) No Assignee, Participant or other transferee of any Bank’s rights
(including, without limitation, any successor Applicable Lending Office) shall
be entitled to receive any greater payment under Section 8.3 or 8.4 than such
Bank would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Borrower’s prior written consent or by
reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such Bank to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.
          (g) Notwithstanding anything to the contrary contained herein, any
Bank, (a “Granting Bank”) may grant to a special purpose funding vehicle (an
“SPC”) of such Granting Bank, identified as such in writing from time to time by
the Granting Bank to the Facility Agent and AXP, the option to provide to the
Borrower all or any part of any Loan that such Granting Bank would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan,
(ii) if an SPC elects not to exercise such option

43



--------------------------------------------------------------------------------



 



or otherwise fails to provide all or any part of such Loan, the Granting Bank
shall be obligated to make such Loan pursuant to the terms hereof and (iii) no
SPC or Granting Bank shall be entitled to receive any greater amount pursuant to
Section 8.2, 8.3 or 8.4 than the Granting Bank would have been entitled to
receive had the Granting Bank not otherwise granted such SPC the option to
provide any Loan to the Borrower. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Bank to the same extent, and as if, such
Loan were made by such Granting Bank. Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Bank would otherwise be liable for so long as, and to the
extent that, the related Granting Bank makes such payment. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. Notwithstanding the foregoing, the Granting Bank
unconditionally agrees to indemnify the Borrower, the Facility Agent and each
Bank against all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be incurred by or asserted against the Borrower, the
Facility Agent or such Bank, as the case may be, in any way relating to or
arising as a consequence of any such forbearance or delay in the initiation of
any such proceeding against its SPC. Each party hereto hereby acknowledges and
agrees that no SPC shall have any voting rights hereunder and that the voting
rights attributable to any extensions of credit made by an SPC shall be
exercised only by the relevant Granting Bank. Each Granting Bank shall serve as
the administrative agent and attorney in fact for its SPC and shall on behalf of
its SPC receive any and all payments made for the benefit of such SPC and take
all actions hereunder to the extent, if any, such SPC shall have any rights
hereunder. The Borrower, the Facility Agent and the Banks may rely thereon
without any requirement that the SPC sign or acknowledge the same. In addition,
notwithstanding anything to the contrary contained in this Section, any SPC may
(i) with notice to, but without the prior written consent of, the Borrower and
the Facility Agent, assign all or a portion of its interest in any Loans to the
Granting Bank and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.
          SECTION 9.7. Collateral. Each of the Banks represents to the Facility
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in the Credit Documents.
          SECTION 9.8. Governing Law; Submission to Jurisdiction. This Agreement
and each other Credit Document shall be governed by and construed in accordance
with the law of the State of New York. The Borrower hereby submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City,
and any appellate court from any thereof, for purposes of all legal proceedings
arising out of or relating to any of the Credit Documents or the transactions
contemplated thereby. Nothing herein will affect the right of the Facility Agent
or the Banks to serve legal process in any other manner permitted by law or
affect such Person’s right to bring any suit, action or proceeding against the
Borrower or its property in the courts of other jurisdictions. The Borrower
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.
          SECTION 9.9. Counterparts; Integration. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement and the other Credit Documents constitute the entire agreement
and understanding among the parties hereto and supersede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

44



--------------------------------------------------------------------------------



 



          SECTION 9.10. WAIVER OF JURY TRIAL. THE BORROWER, THE FACILITY AGENT
AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE CREDIT DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
          SECTION 9.11. Confidentiality. The Facility Agent and each Bank agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its affiliates and to its and its
affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the
Borrower, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Facility Agent, any Bank or any of their respective affiliates on a
nonconfidential basis from a source other than the Borrower or (i) subject to an
agreement containing provisions substantially the same as those of this Section,
to any credit insurance provider relating to the Borrower and its obligations.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Facility Agent or any Bank on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
          SECTION 9.12. Survival. The obligations of the Borrower and each Bank
and the Facility Agent under Sections 8.3, 8.4, 8.7 and 9.3 shall survive the
termination of the Commitments and the payment of the Loans and all amounts
payable under the Credit Documents.
          SECTION 9.13. USA PATRIOT Act. Each Bank hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Bank to identify the Borrower in accordance with the Act.
          SECTION 9.14. Defaulting Bank Cure. If the Borrower and the Facility
Agent agree in writing that a Bank is no longer a Defaulting Bank, the Facility
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Bank will, to the extent applicable, purchase at par such portion of outstanding
Loans of the other Banks and/or make such other adjustments as the Facility
Agent may determine to be necessary to cause the Loans of the Banks to be on a
pro rata basis in accordance with their respective Commitments,

45



--------------------------------------------------------------------------------



 



whereupon such Bank will cease to be a Defaulting Bank and will be a
Non-Defaulting Bank (and such exposure of each Bank will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that (i) no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Bank was a Defaulting Bank and
(ii) except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Non-Defaulting Bank will constitute a
waiver or release of any claim of any party hereunder arising from such Bank’s
having been a Defaulting Bank.
          SECTION 9.15. No Fiduciary Duty. The Facility Agent, each Bank and
their affiliates (collectively, solely for purposes of this paragraph, the
“Banks”), may have economic interests that conflict with those of the Borrower,
its stockholders and/or their affiliates. The Borrower agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Bank, on the one hand, and the Borrower, its stockholders or its affiliates, on
the other. The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Banks, on the one hand, and the Borrower, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Bank has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Bank has advised, is
currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Credit Documents and (y) each Bank is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person. The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Borrower agrees that it will not claim that any
Bank has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto.

46



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            AMERICAN EXPRESS CREDIT CORPORATION
      By:           Name:           Title:      

            Address:   200 Vesey Street        New York, NY 10285      Fax:  
(212) 640-0405  

47



--------------------------------------------------------------------------------



 



            CITISECURITIES LIMITED,
as Facility Agent, executed in accordance with
section 127 of the Corporations Act 2001 (Cth)
by authority of its directors:
      By:           Name:           Title:   Director        By:          
Name:           Title:   Director   

     
Address:
  Level 24, Citigroup Centre
 
  2 Park Street
 
  Sydney, NSW, 2000
 
  Australia
Attn:
  Agency/Maria Mills/Craig Guyan
Fax:
  +61 2 8225 5244
Tel:
  +61 2 8225 2066 / 2672
E-mail:
  maria.mills@citi.com
 
  craig.guyan@citi.com  
With a copy to:
Address:
  Citicorp International Limited
 
  13/F2, Two Harbourfront
 
  22 Tak Fung Street
 
  Hunghom, Kowloon
 
  Hong Kong
Attn:
  Eros Lai, Michelle Chong, Debbie Cheung
Fax:
  +852 2621 3183/4
E-mail:
  eros.lai@citi.com,
 
  michelle.chong@citi.com,
 
  debbie.cheung@citi.com

48



--------------------------------------------------------------------------------



 



            CITIBANK N.A., SYDNEY BRANCH,
     as Mandated Lead Arranger
      By:           Name:           Title:           COMMONWEALTH BANK OF
AUSTRALIA,
     as Mandated Lead Arranger
      By:           Name:           Title:           NATIONAL AUSTRALIA BANK
LIMITED,
     as Mandated Lead Arranger
      By:           Name:           Title:           WESTPAC BANKING
CORPORATION,
     as Mandated Lead Arranger
      By:           Name:           Title:      

            CITIBANK, N.A., SYDNEY BRANCH,
     as Lender
      By:           Name:           Title:        

            WESTPAC BANKING CORPORATION,
     as Lender
      By:           Name:           Title:        

49



--------------------------------------------------------------------------------



 



            COMMONWEALTH BANK OF AUSTRALIA,
     as Lender
      By:           Name:           Title:        

            NATIONAL AUSTRALIA BANK LIMITED,
     as Lender
      By:           Name:           Title:        

            SUMITOMO MITSUI BANKING CORPORATION
      By:           Name:           Title:        

            AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
      By:           Name:           Title:        

            BANK OF AMERICA, N.A.
      By:           Name:           Title:        

            BNP PARIBAS
      By:           Name:           Title:        

Subscription Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
      By:           Name:           Title:               By:           Name:    
      Title:        

            JPMORGAN CHASE BANK, N.A.
      By:           Name:           Title:        

            MIZUHO CORPORATE BANK, LTD.
      By:           Name:           Title:        

            CREDIT SUISSE AG, CAYMAN ISLAND BRANCH
      By:           Name:           Title:        

            LLOYDS TSB BANK PLC
      By:           Name:           Title:      

            By:           Name:           Title:        

Subscription Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
      By:           Name:           Title:        

            THE ROYAL BANK OF SCOTLAND
      By:           Name:           Title:        

            UBS AG, AUSTRALIA BRANCH
      By:           Name:           Title:        

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
SYDNEY BRANCH
      By:           Name:           Title:        

            GOLDMAN SACHS LENDING PARTNERS LLC
      By:           Name:           Title:        

            HSBC BANK AUSTRALIA LIMITED
      By:           Name:           Title:        

Subscription Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            STANDARD CHARTERED BANK
      By:           Name:           Title:        

            TORONTO DOMINION (TEXAS) LLC
      By:           Name:           Title:        

Subscription Agreement Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a)
BANK COMMITMENTS AND APPLICABLE LENDING OFFICE

                                  Name   Tranche A
Commitment     Tranche B
Commitment     Tranche C
Commitment     Applicable Lending Office  
Citibank, N.A., Sydney Branch
    A$132,500,000.00       A$132,500,000.00       A$125,000,000.00     Level 24,
2 Park Street, Sydney, NSW 2000 — AUSTRALIA
Westpac Banking Corporation
    A$132,500,000.00       A$132,500,000.00       A$125,000,000.00     Level 11,
55 Market Street, Sydney, NSW 2000 — AUSTRALIA
Commonwealth Bank of Australia
    A$132,500,000.00       A$132,500,000.00       A$125,000,000.00     Darling
Park Tower 1, Level 21, 201 Sussex Street, Sydney, NSW 2000 — AUSTRALIA
National Australia Bank Limited
    A$132,500,000.00       A$132,500,000.00       A$125,000,000.00     245 Park
Avenue, 28th Floor, New York, NY 10167
Sumitomo Mitsui Banking Corporation
    A$117,500,000.00       A$117,500,000.00       A$0     277 Park Avenue, New
York, NY 10172
Australia and New Zealand Banking Group Limited
    A$97,500,000.00       A$97,500,000.00       A$0     13/100 Queen Street,
Melbourne, Vic. 3000 — AUSTRALIA
Bank of America, N.A.
    A$97,500,000.00       A$97,500,000.00       A$0     901 Main Street, 64th
Floor, Dallas, TX 75202
BNP Paribas
    A$97,500,000.00       A$97,500,000.00       A$0     Level 6, 60 Castlereadh
Street, Sydney, NSW 2000 — AUSTRALIA
Deutsche Bank AG New York Branch
    A$97,500,000.00       A$97,500,000.00       A$0     60 Wall Street, New
York, NY 10005-2836
JPMorgan Chase Bank, N.A.
    A$97,500,000.00       A$97,500,000.00       A$0     Level 32 Grosvenor
Place, 225 George Street, Sydney NSW 2000 — AUSTRALIA
Mizuho Corporate Bank, Ltd.
    A$97,500,000.00       A$97,500,000.00       A$0     Level 33, 60 Margaret
Street, Sydney, NSW 2000 — AUSTRALIA
Credit Suisse AG, Cayman Island Branch
    A$97,500,000.00       A$97,500,000.00       A$0     Eleven Madison Avenue,
New York, NY 10010
Lloyds TSB Bank, plc
    A$97,500,000.00       A$97,500,000.00       A$0     1095 Avenue of the
Americas, 34th Floor, New York, NY 10036
Royal Bank of Canada
    A$97,500,000.00       A$97,500,000.00       A$0     46th Floor, 2 Park
Street, Sydney, NSW 2000 — AUSTRALIA
The Royal Bank of Scotland plc
    A$97,500,000.00       A$97,500,000.00       A$0     600 Washington
Boulevard, Stamford, CT 06901
UBS AG, Australia Branch
    A$97,500,000.00       A$97,500,000.00       A$0     Level 16, Chifley Tower,
2 Chifley Square, Sydney, NSW 2000 — AUSTRALIA
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Sydney Branch
    A$56,000,000.00       A$56,000,000.00       A$0     Level 26, 1 Macquarie
Place, Sydney, NSW 2000 — AUSTRALIA
Goldman Sachs Lending Partners LLC
    A$56,000,000.00       A$56,000,000.00       A$0     30 Hudson Street, 38th
Floor, Jersey City, NJ 07302
HSBC Bank Australia Limited
    A$56,000,000.00       A$56,000,000.00       A$0     580 George Street,
Sydney, NSW 2000 — AUSTRALIA
Standard Chartered Bank
    A$56,000,000.00       A$56,000,000.00       A$0     1095 Avenue of the
Americas, New York, NY 10036
Toronto Dominion (Texas) LLC
    A$56,000,000.00       A$56,000,000.00       A$0     31 W. 52nd Street, New
York, NY 10019  
TOTAL
    A$2,000,000,000       A$2,000,000,000       A$500,000,000       N/A    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(b)
PRICING SCHEDULE
          “Applicable Margin” and “Facility Fee Rate” mean, at any date, the
rate set forth below in the applicable row and under the column corresponding to
the “Pricing Level” that applies at such date:
Tranche A

                                                              Level I     Level
II     Level III     Level IV     Level V     Level VI     Level VII  
Applicable Margin
    0.525 %     0.575 %     0.625 %     0.675 %     0.775 %     0.875 %    
1.075 %
 
                                                       
Facility Fee Rate
    0.525 %     0.575 %     0.625 %     0.675 %     0.775 %     0.875 %    
1.075 %

Tranche B and Tranche C

                                                              Level I     Level
II     Level III     Level IV     Level V     Level VI     Level VII  
Applicable Margin
    0.700 %     0.750 %     0.800 %     0.850 %     0.950 %     1.050 %    
1.250 %
 
                                                       
Facility Fee Rate
    0.700 %     0.750 %     0.800 %     0.850 %     0.950 %     1.050 %    
1.250 %

          For purposes of this Schedule, the following terms have the following
meanings, subject to the further provisions of this Schedule:
          “Applicable Pricing Rating” means, at any date, the credit rating
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement, and any rating assigned to any other
debt security of the Borrower shall be disregarded. The rating in effect at any
date is that in effect at the close of business on such date. If at such date
the difference between the highest of the ratings assigned to the Borrower by
S&P, Moody’s and Fitch at such date and the lowest of the ratings assigned to
the Borrower by S&P, Moody’s and Fitch at such date is (i) one notch (e.g., not
more than the difference between A+ and A), the Applicable Margin shall be based
on the highest of such ratings of the Borrower at such date or (ii) two or more
notches, the Applicable Margin shall be based on the rating one level above the
lowest of such ratings.
          “Level I Pricing” applies at any date if, at such date, the Applicable
Pricing Rating is AA (for S&P or Fitch), Aa2 (for Moody’s), or higher.
          “Level II Pricing” applies at any date if, at such date, the
Applicable Pricing Rating is AA- (for S&P or Fitch), Aa3 (for Moody’s), or A+
(for S&P or Fitch), A1 (for Moody’s).
          “Level III Pricing” applies at any date if, at such date, the
Applicable Pricing Rating is A (for S&P or Fitch), A2 (for Moody’s).
          “Level IV Pricing” applies at any date if, at such date, the
Applicable Pricing Rating is A- (for S&P or Fitch), A3 (for Moody’s).
          “Level V Pricing” applies at any date if, at such date, the Applicable
Pricing Rating is BBB+ (for S&P or Fitch), Baa1 (for Moody’s).

 



--------------------------------------------------------------------------------



 



          “Level VI Pricing” applies at any date if, at such date, the
Applicable Pricing Rating is BBB (for S&P or Fitch), Baa2 (for Moody’s).
          “Level VII Pricing” applies at any date if, at such date, no other
Pricing Level applies.
          “Pricing Level” refers to the determination of which of Level I, Level
II, Level III, Level IV, Level V, Level VI or Level VII applies at any date.
          If at any date the Borrower is rated by neither S&P, Moody’s nor
Fitch, then Level VII Pricing shall be deemed applicable.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.3
EXISTING LIENS
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Form of Loan Note Deed Poll]
THIS DEED POLL IS DATED ________ __, 2011 AND IS MADE BY AMERICAN EXPRESS CREDIT
CORPORATION.
NOW THIS DEED POLL WITNESSES as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       The following
definitions and (unless defined below) definitions in the Subscription Agreement
apply in this Deed Poll unless the context requires otherwise.       “Bank”
means each Bank listed on the signature pages to the Subscription Agreement or
subsequently inscribed in the Register as the holder of a Loan Note which has
not ceased to be a party to the Subscription Agreement in accordance with the
terms thereof.       “Loan Notes” means the rights of a Bank under this Deed
Poll, title to which are recorded in and evidenced by an inscription in the
Register.       “Subscription Agreement” means the Subscription Agreement dated
as of August 3, 2011 among the Borrower; Citibank N.A., Sydney Branch,
Commonwealth Bank of Australia, National Australia Bank Limited and Westpac
Banking Corporation, as Mandated Lead Arrangers; certain Banks, and
Citisecurities Limited, as Facility Agent.   2.   BENEFIT OF THIS DEED POLL    
  This Deed Poll is a deed poll. Each Bank, each Mandated Lead Arranger and the
Facility Agent have the benefit of this Deed Poll and can enforce it even if not
in existence at the time this Deed Poll is executed.   3.   CREATION OF LOAN
NOTES       By this Deed Poll, the Borrower:

  (a)   creates Loan Notes on the date of this Deed Poll in favor of each Bank
as of the date hereof; and     (b)   undertakes to create Loan Notes in favor of
each Bank that becomes a Bank after the date hereof on and as of the date such
relevant Bank becomes a Bank;

    in each case with an aggregate principal amount outstanding from time to
time equal to the principal amount of all Loans provided by such Bank under the
Subscription Agreement and not repaid, as recorded in the Register, provided
that if the principal amount outstanding on a Bank’s Loan Notes from the
Borrower would otherwise be zero but such Bank’s Commitment is greater than zero
the Borrower will be indebted to that Bank for one Australian dollar and
accordingly the aggregate principal amount outstanding of such Bank’s Loan Notes
at that time will be one Australian dollar.

 



--------------------------------------------------------------------------------



 



4.   ACKNOWLEDGEMENT OF DEBT       The Borrower acknowledges that it is indebted
to the Banks for the principal amount outstanding of the Loan Notes from time to
time as recorded in the Register.   5.   NATURE AND STATUS OF LOAN NOTES   5.1  
Constitution and title       The Loan Notes are constituted by this Deed Poll
and inscription in the Register. The Register will be conclusive as to title to
a Loan Note, subject to rectification for fraud or error. No certificate or
other evidence of title to a Loan Note will be issued by or on behalf of the
Borrower unless the Borrower determines otherwise or is required to do so by
law.   5.2   Status       The Loan Notes rank equally among themselves and with
all other unsecured, unsubordinated debt of the Borrower.   5.3   Transfer      
The Loan Notes are transferable only in accordance with the Subscription
Agreement.   5.4   Payments in accordance with Subscription Agreement       The
Borrower’s obligations under this Deed Poll to pay interest or other amounts or
to repay any Loan, are discharged to the extent that, in accordance with the
Subscription Agreement, such interest is paid on a Loan Note, such other amount
is paid or a Loan Note is redeemed, as the case may be.   6.   INTEREST   6.1  
Calculation of interest       The rate of interest on each Tranche A Loan for
each Interest Period is the percentage rate per annum which is the aggregate of
the applicable:

  (a)   Applicable Margin for such Tranche A Loan; and     (b)   the Bank Bill
Rate-Australia (in the case of Tranche A Loans denominated in Australian
Dollars) or the London Interbank Offered Rate (in the case of Tranche A Loans
denominated in U.S. Dollars) for each Interest Period,

    (or to the extent provided in the Subscription Agreement for any Deposit
Rate Loan, the Applicable Margin for such Tranche A Loan plus the Deposit Rate).
      The rate of interest on each Tranche B Loan for each Interest Period is
the percentage rate per annum which is the aggregate of the applicable:

  (a)   Applicable Margin for such Tranche B Loan; and     (b)   the Bank Bill
Rate-Australia (in the case of Tranche B Loans denominated in Australian
Dollars) or the London Interbank Offered Rate (in the case of Tranche B Loans
denominated in U.S. Dollars) for each Interest Period,

    (or to the extent provided in the Subscription Agreement for any Deposit
Rate Loan, the

 



--------------------------------------------------------------------------------



 



    Applicable Margin for such Tranche B Loan plus the Deposit Rate).       The
rate of interest on each Tranche C Loan for each Interest Period is the
percentage rate per annum which is the aggregate of the applicable:

  (a)   Applicable Margin for such Tranche C Loan; and     (b)   the Bank Bill
Rate-Australia (in the case of Tranche C Loans denominated in Australian
Dollars) or the Bank Bill Rate-New Zealand (in the case of Tranche C Loans
denominated in New Zealand Dollars) for each Interest Period,

    (or to the extent provided in the Subscription Agreement for any Deposit
Rate Loan, the Applicable Margin for such Tranche C Loan plus the Deposit Rate).
  6.2   Payment of interest       The Borrower shall pay accrued interest on
each Loan on the last day of each Interest Period (and, if the Interest Period
is longer than three months, on the dates falling at three monthly intervals
after the first day of the Interest Period) and when such Loan is repaid or
prepaid, or on such other dates as may apply in accordance with the Subscription
Agreement.   6.3   Default interest       If the Borrower fails to pay any
amount payable by it under a Credit Document on its due date, interest shall
accrue on the overdue amount from the due date up to the date of actual payment
(both before and after judgment) at a rate 1 per cent per annum higher than the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Facility Agent,
or at such other rate as may be specified in the Subscription Agreement. Any
interest accruing under this Clause 6.3 shall be payable by the Borrower on
demand by the Facility Agent.   6.4   Regulation D Compensation       The
Borrower shall pay, if required by a Bank, contemporaneously with each payment
of interest on Euro-Dollar Loans, additional interest on each Euro-Dollar Loan
of such Bank at a rate per annum determined by such Bank up to but not exceeding
the excess of (i) (A) the applicable London Interbank Offered Rate divided by
(B) one minus the Euro-Dollar Reserve Percentage over (ii) the applicable London
Interbank Offered Rate. Any Bank wishing to require payment of such additional
interest shall so notify the Borrower and the Facility Agent as set forth in the
Subscription Agreement.   7.   REPAYMENT   7.1   The Borrower shall repay each
Tranche A Loan on the Tranche A Termination Date.   7.2   The Borrower shall
repay each Tranche B Loan on the Tranche B Termination Date.   7.3   The
Borrower shall repay each Tranche C Loan on the Tranche C Termination Date.   8.
  MANDATORY PREPAYMENT   8.1   The Loans shall be prepaid, on the terms and at
the time specified in the Subscription Agreement, if American Express Company
(“AXP”) shall cease to own, directly or indirectly, at least 79.5% of the
outstanding shares of common stock of American Express Travel Related Services

 



--------------------------------------------------------------------------------



 



    (“TRS”) or if AXP and TRS shall cease together to own, directly or
indirectly, at least 79.5% of the outstanding shares of common stock of the
Borrower and American Express Overseas Credit Corporation Limited.   8.2   The
Loans shall be prepaid, on the terms and at the time specified in the
Subscription Agreement, if there shall occur and be continuing an Event of
Default or if an event described in Section 8.2 of the Subscription Agreement
occurs.   8.3   The Australian Dollar Amount of each Tranche A Loan in U.S.
Dollars shall be determined by the Facility Agent (i) on the date of borrowing,
as to each such Tranche A Loan borrowed on such date and (ii) on the last day of
each Interest Period, as to each such Tranche A Loan outstanding on such date.
If after giving effect to any such determination pursuant to the preceding
sentence, the aggregate Australian Dollar Amount of the Tranche A Loans exceeds
an amount equal to 105% of the original Australian Dollar Amount thereof the
Borrower shall prepay such principal amount (together with accrued interest
thereon) of the outstanding Tranche A Loans, if any Tranche A Loans are then
outstanding, as may be necessary to eliminate such excess as set forth in the
Subscription Agreement.   8.4   The Australian Dollar Amount of each Tranche B
Loan in U.S. Dollars shall be determined by the Facility Agent (i) on the date
of borrowing, as to each such Tranche B Loan borrowed on such date and (ii) on
the last day of each Interest Period, as to each such Tranche B Loan outstanding
on such date. If after giving effect to any such determination pursuant to the
preceding sentence, the aggregate Australian Dollar Amount of the Tranche B
Loans exceeds an amount equal to 105% of the original Australian Dollar Amount
thereof the Borrower shall prepay such principal amount (together with accrued
interest thereon) of the outstanding Tranche B Loans, if any Tranche B Loans are
then outstanding, as may be necessary to eliminate such excess as set forth in
the Subscription Agreement.   8.5   The Australian Dollar Amount of each Tranche
C Loan in New Zealand Dollars shall be determined by the Facility Agent (i) on
the date of borrowing, as to each such Tranche C Loan borrowed on such date and
(ii) on the last day of each Interest Period, as to each such Tranche C Loan
outstanding on such date. If after giving effect to any such determination
pursuant to the preceding sentence, the aggregate Australian Dollar Amount of
the Tranche C Loans exceeds an amount equal to 105% of the original Australian
Dollar Amount thereof the Borrower shall prepay such principal amount (together
with accrued interest thereon) of the outstanding Tranche C Loans, if any
Tranche C Loans are then outstanding, as may be necessary to eliminate such
excess as set forth in the Subscription Agreement.   9.   TAX GROSS UP AND
INDEMNITIES       Amounts payable by the Borrower are increased, and the
Borrower will indemnify the Banks, as required by Section 8.4 (“Taxes”) of the
Subscription Agreement.   10.   INCREASED COSTS       The Borrower will pay any
amounts required by Section 8.3 (“Increased Cost and Reduced Return”) of the
Subscription Agreement.   11.   PAYMENTS       The Borrower agrees to make all
payments under a Loan Note in accordance with Section 2.13 (“General Provisions
as to Payments”) of the Subscription Agreement.

 



--------------------------------------------------------------------------------



 



  12.   NOTICES       Section 9.1 (“Notices”) of the Subscription Agreement
applies to this Deed Poll.

13.   GOVERNING LAW       This Deed Poll and the Loan Notes shall be governed by
and construed in accordance with the law of the State of New York.   14.  
JURISDICTION, ETC.       Section 9.8 (“Governing Law; Submission to
Jurisdiction”) of the Subscription Agreement applies to this Deed Poll.

 



--------------------------------------------------------------------------------



 



EXECUTED and delivered as a deed poll in __________________.
Each attorney executing this Deed Poll states that he or she has not received
notice of the revocation or suspension of his or her power of attorney.

     
Signed Sealed and Delivered on behalf of
)  
 
)  
AMERICAN EXPRESS CREDIT CORPORATION      
)  

by its attorney in the presence of:

     
 
   
 
  Signature
 
   
 
   
Signature
  Print Name
 
   
 
   
 
  Print name      Office held

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF OPINION OF
COUNSEL FOR THE BORROWER
________ __, 2011                    
To the Banks and the Facility
   Agent Referred to Below

c/o    Citisecurities Limited,
as Facility Agent

Dear Sirs:
          I am Senior Counsel of American Express Company and have acted as
counsel for American Express Credit Corporation, as Borrower (the “Borrower”) in
connection with the Subscription Agreement (the “Subscription Agreement”) dated
as of August 3, 2011 among the Borrower, Citibank N.A., Sydney Branch,
Commonwealth Bank of Australia, National Australia Bank Limited and Westpac
Banking Corporation, as Mandated Lead Arrangers, the Banks party thereto and
Citisecurities Limited, as Facility Agent, and the Loan Note Deed Poll and Loan
Notes referred to therein. Terms defined in the Subscription Agreement are used
herein as therein defined. This opinion is being rendered to you at the request
of the Borrower pursuant to Section 3.1(b) of the Subscription Agreement.
          I have examined originals or copies, certified or otherwise identified
to my satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.
          Upon the basis of the foregoing, I am of the opinion that:
          1. The Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.
          2. The execution, delivery and performance by the Borrower of the
Credit Documents are within the corporate powers of the Borrower, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation known to me to be applicable to the Borrower or of the certificate of
incorporation or by-laws of the Borrower or of any agreement, judgment,
injunction, order, decree or other instrument known to me to be binding upon the
Borrower or result in the creation or imposition of any Lien on any material
asset of the Borrower. The Subscription Agreement and the Loan Note Deed Poll
has been duly executed and delivered by the Borrower.
          3. The Subscription Agreement and the Loan Note Deed Poll constitute
valid and binding agreements of the Borrower, and each Loan Note, if and when
issued in accordance with the Credit Documents, will constitute a valid and
binding obligation of the Borrower, in each case enforceable in accordance with
its terms except as the same may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and by general principles of equity.
          4. There is no action, suit or proceeding known to me after due
inquiry pending or threatened against or affecting the Borrower or any of the
Significant Subsidiaries of the Borrower before any court or arbitration
tribunal or any governmental department, administrative agency or

 



--------------------------------------------------------------------------------



 



instrumentality, which, in the case of actions, suits or proceedings pending or
threatened, is likely to, or, in the case of actions, suits or proceedings
affecting the Borrower or any of its Significant Subsidiaries, will, materially
adversely affect the ability of the Borrower to perform its obligations under
the Credit Documents in accordance with their terms.
          The opinion set forth in Paragraph 3 above is subject to the
limitation that, as of the date of this opinion, a judgment for money in an
action based on the Credit Documents in a Federal or state court into United
States ordinarily would be enforced in the United Sates only in United States
dollars. The date used to determine the conversion of another currency into
United States dollars will depend upon various factors, including which court
renders the judgment. With respect to obligations issued in another currency,
under Section 27 of the New York Judiciary Law a state court in the State of New
York rendering a judgment on the Credit Documents would be required to render
such judgment in the other currency and such judgment would be converted into
United Sates dollars at the exchange rate prevailing on the date of the entry of
the judgment.
          I am a member of the Bar of the State of New York and the foregoing
opinion is limited to the laws of the State of New York, the General Corporation
Law of the State of Delaware, and the Federal laws of the United States of
America. In giving the foregoing opinion, I express no opinion as to the effect
(if any) of any law of any jurisdiction (except the State of New York) in which
any Bank is located which limits the rate of interest that such Bank may charge
or collect.
Very truly yours,

2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF OPINION OF
MILBANK, TWEED, HADLEY & McCLOY LLP,
SPECIAL NEW YORK COUNSEL FOR THE FACILITY AGENT
________ __, 2011                    
Each of the Banks party to
   the Subscription Agreement
   referred to below
Citisecurities Limited,
   as facility agent (the “Facility Agent”)
Level 24, Citigroup Centre
2 Park Street
Sydney, NSW, 2000
Australia
Ladies and Gentlemen:
          We have acted as special New York counsel to the Facility Agent in
connection with the Subscription Agreement dated as of August 3, 2011 (the
“Subscription Agreement”) among American Express Credit Corporation (the
“Borrower”), Citibank N.A., Sydney Branch, Commonwealth Bank of Australia,
National Australia Bank Limited and Westpac Banking Corporation, as Mandated
Lead Arrangers, the Banks party thereto and the Facility Agent. Capitalized
terms used but not defined herein have the respective meanings given to such
terms in the Subscription Agreement. This opinion is being delivered pursuant to
the Subscription Agreement.
          In rendering the opinions expressed below, we have examined the
Subscription Agreement and such other documents as we have deemed necessary as a
basis for the opinions expressed below.
          In our examination, we have assumed the genuineness of all signatures,
the authenticity of all documents submitted to us as originals and the
conformity with authentic original documents of all documents submitted to us as
copies, and we have assumed that all authorizations, approvals or consents of,
and all filings and registrations with, any governmental or regulatory authority
or agency required for the making and performance by the Borrower of the
Subscription Agreement have been obtained or made and are in effect. When
relevant facts were not independently established, we have relied upon
representations made in or pursuant to the Subscription Agreement. In addition,
we have assumed that the conditions set forth in Section 3.1 of the Subscription
Agreement (other than the delivery of this opinion letter) have been satisfied.
          In rendering the opinions expressed below, we have assumed, with
respect to all of the documents referred to in this opinion letter, that:
          (i) such documents have been duly authorized by, have been duly
executed and delivered by, and (except to the extent set forth below as to the
Borrower) constitute legal, valid, binding and enforceable obligations of, all
of the parties to such documents;
          (ii) all signatories to such documents have been duly authorized; and
          (iii) all of the parties to such documents are duly organized and
validly existing and have the power and authority (corporate or other) to
execute, deliver and perform such documents.
          Based upon and subject to the foregoing and subject also to the
comments and

 



--------------------------------------------------------------------------------



 



qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Subscription Agreement constitutes, and each of the Loan
Note Deed Poll and Loan Notes, when duly executed and delivered in accordance
with the Subscription Agreement (and, in the case of the Loan Notes, in
accordance with the Loan Note Deed Poll), will constitute, the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as may be limited by bankruptcy, fraudulent
conveyance or transfer, insolvency, receivership, conservatorship,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally, and subject to the possible judicial application
of foreign laws or governmental action affecting the rights of creditors
generally, and except as enforceability is subject to the application of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law), including, without limitation, (a) the possible unavailability of
specific performance, injunctive relief or any other equitable remedy and
(b) concepts of materiality, reasonableness, good faith and fair dealing.
          The foregoing opinions are subject to the following comments and
qualifications:
          (A) The enforceability of provisions in the Subscription Agreement to
the effect that terms may not be waived or modified except in writing may be
limited under certain circumstances.
          (B) The enforceability of Section 9.3(c) of the Subscription Agreement
may be limited by (i) laws rendering unenforceable indemnification contrary to
Federal or state securities laws and the public policy underlying such laws and
(ii) laws limiting the enforceability of provisions exculpating or exempting a
party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct or unlawful conduct.
          (C) We express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Bank is located (other than the State of New York)
that limit the interest, fees or other charges such Bank may impose,
(ii) Section 2.18 of the Subscription Agreement, (iii) the last sentence of
Section 9.4 of the Subscription Agreement, (iv) the second sentence of
Section 9.8 of the Subscription Agreement, insofar as such sentence relates to
the subject matter jurisdiction of the United States District Court for the
Southern District of New York to adjudicate any controversy related to any of
the Credit Documents or the transactions contemplated thereby or (v) the waiver
of inconvenient forum set forth in the third sentence of Section 9.8 of the
Subscription Agreement with respect to proceedings in the United States District
Court for the Southern District of New York.
          (D) We wish to point out with reference to obligations stated to be
payable in a currency other than U.S. Dollars that (i) a New York statute
provides that a judgment rendered by a court of the State of New York in respect
of an obligation denominated in such other currency would be rendered in such
other currency and would be converted into U.S. Dollars at the rate of exchange
prevailing on the date of entry of the judgment and (ii) a judgment rendered by
a Federal court sitting in the State of New York in respect of an obligation
denominated in such other currency may be expressed in U.S. Dollars, but we
express no opinion as to the rate of exchange such Federal court would apply.
          The foregoing opinions are limited to matters involving the Federal
laws of the United States and the law of the State of New York, and we do not
express any opinion as to the law of any other jurisdiction.

 



--------------------------------------------------------------------------------



 



          This opinion letter is provided to you by us in our capacity as
special New York counsel to the Facility Agent pursuant the Subscription
Agreement and may not be relied upon by any Person for any purpose other than in
connection with the transactions contemplated by the Subscription Agreement
without, in each instance, our prior written consent.
Very truly yours,
BT/EKM

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
          AGREEMENT dated as of ___, ____ among [NAME OF ASSIGNOR] (the
“Assignor”), [NAME OF ASSIGNEE] (the “Assignee”), AMERICAN EXPRESS CREDIT
CORPORATION, as borrower (the “Borrower”) and CITISECURITIES LIMITED, as
Facility Agent (the “Facility Agent”).
          WHEREAS, this Assignment and Assumption Agreement (the “Agreement”)
relates to the Subscription Agreement dated as of August 3, 2011 among the
Borrower, Citibank N.A., Sydney Branch, Commonwealth Bank of Australia, National
Australia Bank Limited and Westpac Banking Corporation, as Mandated Lead
Arrangers, the Assignor and the other Banks party thereto, as Banks, and the
Facility Agent (the “Subscription Agreement”);
          WHEREAS, as provided under the Subscription Agreement, the Assignor
has a Tranche [A][B][C] Commitment to make Tranche [A][B][C] Loans to the
Borrower in an aggregate principal amount at any time outstanding not to exceed
A$_____________;
          WHEREAS, Tranche [A][B][C] Loans made to the Borrower by the Assignor
in the aggregate principal amount of A$_________ , U.S.$____________ and
NZ$____________ are outstanding at the date hereof; and
          WHEREAS, the Assignor proposes to assign to the Assignee all of the
rights of the Assignor under the Subscription Agreement in respect of a portion
of its Tranche [A][B][C] Commitment thereunder in an amount equal to the sum of
A$_________ , U.S.$__________ and NZ$____________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding Tranche [A][B][C] Loans
and Loan Notes and the Assignee proposes to accept assignment of such rights and
assume the corresponding obligations from the Assignor on such terms;
          NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements contained herein, the parties hereto agree as follows:
          SECTION 1. Definitions. All capitalized terms not otherwise defined
herein shall have the respective meanings set forth in the Subscription
Agreement.
          SECTION 2. Assignment. The Assignor hereby assigns and sells to the
Assignee all of the rights of the Assignor under the Credit Documents (other
than the Loan Notes) to the extent of the Assigned Amount, and the Assignee
hereby accepts such assignment from the Assignor and assumes all of the
obligations of the Assignor under the Credit Documents to the extent of the
Assigned Amount, including the purchase from the Assignor of the corresponding
portion of the principal amount of the Tranche [A][B][C] Loans made by the
Assignor outstanding at the date hereof. Upon the execution and delivery hereof
by the Assignor, the Assignee, [the Borrower and the Facility Agent] and the
payment of the amounts specified in Section 3 required to be paid on the date
hereof (i) the Assignee shall, as of the date hereof, succeed to the rights and
be obligated to perform the obligations of a Tranche [A][B][C ] Bank under the
Subscription Agreement with a Tranche [A][B][C] Commitment in an amount equal to
the Assigned Amount, and (ii) the Tranche [A][B][C] Commitment of the Assignor
shall, as of the date hereof, be reduced by a like amount and the Assignor
released from its obligations under the Subscription Agreement to the extent
such obligations have been assumed by the Assignee. The assignment provided for
herein shall be without recourse to the Assignor. The Assignor hereby transfers
the corresponding Loan Notes to the Assignee.

 



--------------------------------------------------------------------------------



 



          SECTION 3. Payments. As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in immediately available funds the amount heretofore agreed between
them.* It is understood that facility fees accrued to the date hereof with
respect to the Assigned Amount are for the account of the Assignor and such fees
accruing from and including the date hereof are for the account of the Assignee.
Each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Subscription Agreement which is for the account of the other
party hereto, it shall receive the same for the account of such other party to
the extent of such other party’s interest therein and shall promptly pay the
same to such other party.
          SECTION 4. Consent of the Borrower and the Facility Agent. This
Agreement is conditioned upon the consent of the Borrower and the Facility Agent
pursuant to Section 9.6(d) of the Subscription Agreement. The execution of this
Agreement by the Borrower and the Facility Agent is evidence of this consent.
Pursuant to Section 9.6(d), the Borrower agrees, upon the Assignee’s request, to
execute and deliver a Note payable to the order of the Assignee to evidence the
assignment and assumption provided for herein.
          SECTION 5. Non-Reliance on Assignor. The Assignor makes no
representation or warranty in connection with, and shall have no responsibility
with respect to, the solvency, financial condition, or statements of the
Borrower, or the validity and enforceability of the obligations of the Borrower
in respect of the Subscription Agreement or any Note. The Assignee acknowledges
that it has, independently and without reliance on the Assignor, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and will continue to be
responsible for making its own independent appraisal of the business, affairs
and financial condition of the Borrower. The Assignee represents and warrants to
the Borrower that it is, and at the time it acquires Loan Notes will be,
carrying on the business of providing finance, or investing or dealing in
securities, in the course of operating in financial markets.
          SECTION 6. Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York.
          SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 

*   Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

            [NAME OF ASSIGNOR]
      By           Name:           Title:           [NAME OF ASSIGNEE]
      By           Name:           Title:           AMERICAN EXPRESS CREDIT
CORPORATION
      By           Name:           Title:           CITISECURITIES LIMITED, as
Facility Agent
      By           Name:           Title:           By           Name:          
Title:      

3



--------------------------------------------------------------------------------



 



         

EXHIBIT H
FORM OF NOTICE OF BORROWING

     
To:
  Citisecurities Limited
Facility Agent
 
   
Attention:
  Maria Mills / Craig Guyan (Fax: +61 2 8225 5244)
Eros Lai / Michelle Chong / Debbie Cheung (Fax: +852 2621 3183/4)
 
   
Date:
  ________ __, 20__
 
   
Re:
  Subscription Agreement between American Express Credit Corporation (the
“Borrower”), Citibank N.A., Sydney Branch, Commonwealth Bank of Australia,
National Australia Bank Limited and Westpac Banking Corporation, as Mandated
Lead Arrangers, the Banks parties thereto and Citisecurities Limited, as
Facility Agent, dated as of August 3, 2011 (“Subscription Agreement”)

We refer to the above Subscription Agreement. Terms used in this Notice which
are defined in the Subscription Agreement have, unless otherwise defined herein,
the same meanings as in the Subscription Agreement.

1.   The Borrower gives the Facility Agent irrevocable notice that the Borrower
wishes to draw Loans under the Subscription Agreement

             
 
  (a)   Business Day of Borrowing:   ________ __, 20__
 
           
 
  (b)   Aggregate amount of such Borrowing:   A$/US$/NZ$________.
 
           
 
  (c)   Class of Loans comprising the Borrowing:   Tranche [A][B][C] Loans
 
           
 
  (d)   Type of Loans comprising the Borrowing:   [BBR-AUS][BBR-NZ][Euro-Dollar]
Loans
 
           
 
  (e)   Requested Interest Period:   _____________________

    The proceeds of the loan are to be paid to:

         
 
  Account number:   __________________________________________
 
  Account name:   __________________________________________
 
  Bank:   __________________________________________
 
  Branch:   __________________________________________
 
  BSB:   __________________________________________

    The Borrower represents and warrants the following:

  a)   the fact that, immediately after such Borrowing, (i) the Total
Outstandings will not exceed the Total Commitments and (ii) the Tranche
[A][B][C] Outstandings will not exceed the Tranche [A][B][C] Commitments;     b)
  the fact that, immediately before and after such Borrowing, no Default shall
have occurred and be continuing; and     c)   the fact that the representations
and warranties of the Borrower contained in Sections 4.1 through 4.4(a) and 4.6
through 4.12 in the Subscription Agreement shall be true and correct on and as
of the date of such Borrowing as if made on and as of such date.

 



--------------------------------------------------------------------------------



 



2.   The current Rating is S&P ____ , Moody’s ____ and Fitch ___.

 
[Name of person]
authorized officer of
American Express Credit Corporation

2 